--------------------------------------------------------------------------------

EXHIBIT 10.21

 

 

 

 

COLLABORATIVE



AGREEMENT



AMONG



F. HOFFMANN-LA ROCHE LTD



HOFFMANN-LA ROCHE INC.



AND



GENENTECH, INC.

 

 

 

 

--------------------------------------------------------------------------------

 

A G R E E M E N T

 

This agreement ("Agreement") is effective as of April 13, 2004 is among

F. Hoffmann-La Roche Ltd, Grenzacherstrasse 124, CH 4002 Basel, Switzerland
("Roche Basel");

Hoffmann-La Roche Inc., 340 Kingsland Street, Nutley, New Jersey 07110 ("Roche
Nutley", collectively, Roche Basel and Roche Nutley are referred to as "ROCHE");

            and

Genentech, Inc., One DNA Way, South San Francisco, California 94080 USA
("GENENTECH")

WHEREAS, GENENTECH, and ROCHE have each established independent pharmaceutical
research efforts.

WHEREAS, GENENTECH and ROCHE wish to potentially conduct joint research on
molecules in areas of mutual interest, such as oncology, immunology and protein
therapeutics, with any specific joint research to be mutually agreed to by them
as provided herein;

WHEREAS, GENENTECH and ROCHE believe that sharing certain responsibilities for
research, development, and commercialization with respect to select molecules
will maximize opportunities to identify and develop such molecules in a more
efficient manner than either company might accomplish independently;

WHEREAS, GENENTECH and ROCHE believe that this Agreement may provide an economic
benefit to both of them and has the potential to hasten the commercialization of
such molecules;

WHEREAS, Roche Holdings Ltd., a corporation organized under the laws of
Switzerland, and GENENTECH concluded, effective September 8, 1990, a Mutual
Confidentiality Agreement ("Mutual Confidentiality Agreement") covering the
ongoing disclosure of all confidential scientific, financial, technical and
business information of any nature in any tangible form of expression among
GENENTECH on the one hand and Roche Holdings Ltd. and its subsidiaries and
affiliates throughout the world, except GENENTECH, on the other hand.

NOW, THEREFORE, ROCHE AND GENENTECH AGREE AS FOLLOWS:

 

ARTICLE I - DEFINITIONS

Capitalized terms used in this Agreement and the Financial Appendix attached to
this Agreement shall have the meanings set forth below:

1.1     "Affiliate" shall mean --

a)     an organization greater than fifty percent (>50%) of the voting stock of
which is owned and/or controlled directly or indirectly by either Party;

b)     an organization which directly or indirectly owns and/or controls greater
than fifty percent (>50%) of the voting stock of either Party; or

c)     an organization which is directly or indirectly under common control of
either Party through common share holdings.

The foregoing notwithstanding, for the purposes of this Agreement, GENENTECH
shall not be considered to be an Affiliate of ROCHE and ROCHE shall not be
considered to be an Affiliate of GENENTECH.

 

- 2 -

--------------------------------------------------------------------------------

 

1.2     "Agreement" shall mean this Agreement, including all Appendices attached
hereto, together with any valid amendments or modifications of the foregoing,
and any agreements entered into in connection with this Agreement.

1.3     "Approval Application" or "Registration" shall mean the submission to an
appropriate regulatory authority of an appropriate application seeking approval
for the sale of a Product in any country.

1.4     "Clinical Requirements" shall mean the quantities of a Drug Candidate or
Product which are required by a Party for the conduct of preclinical and
clinical studies of that Drug Candidate or Product by that Party. The term
Clinical Requirements as used herein with respect to a Party shall also include
the Clinical Requirements of that Party's permitted licensees, if any.

1.5     "Commercial Requirements" shall mean the quantities of a Product which
are required by a Party for or in connection with that Party's sale of that
Product. The term Commercial Requirements as used herein with respect to a Party
shall also include the Commercial Requirements of that Party's permitted
licensees or distributors if any.

1.6     "Development Costs" shall have the meaning set forth in the Financial
Appendix to this Agreement.

1.7     "Drug Candidate" shall mean a Molecule resulting from the joint research
efforts of the Parties pursuant to a Joint Research Plan, including all
derivatives of that specific molecule as well as its precursors, that has been
selected by the JRC and by each Party's internal selection process to enter
Phase I Clinical Trials.

1.8     "Effective Date" shall mean the date set forth in the introductory
paragraph of this Agreement.

1.9     "Fully Burdened Manufacturing Cost" shall have the meaning set forth in
the Financial Appendix to this Agreement.

1.10     "Joint Collaboration" shall mean a specific joint effort agreed to by
the Parties that is based on and governed by a specific Joint Research Plan
focused on a Target agreed to by the Joint Research Committee in writing and is
specifically designed to identify one or more Drug Candidates to that Target and
to subsequently develop and commercialize a Product or Products containing or
based on such Drug Candidate or Drug Candidates.

1.11    "Joint Development Plan" shall mean a written, comprehensive description
of the prospective development efforts of each of the Parties to achieve
Approval Application/Registration and subsequent approval for the sale of a
Product in the Major Countries with respect to the Product which the Parties
have agreed to in writing, and which shall be subsequently appended to this
Agreement.

1.12    "Joint Research Plan" shall mean a written, comprehensive description of
the previous and prospective research efforts of each of the Parties hereunder
with respect to a specific Joint Collaboration for the identification of a Drug
Candidate, which the Parties have each agreed to in writing.

1.13    "Know-How" shall mean any and all proprietary technical information,
know-how, data, test results, knowledge, techniques, discoveries, inventions,
specifications, designs, regulatory filings, and other information (whether or
not patentable) which are now or hereafter during the term of this Agreement in
the possession or control of a Party and are unique to a Drug Candidate or
Product or to the development, manufacture, use or sale of a Drug Candidate or
Product or which arise from or as a result of the efforts performed or costs
borne by a Party under the Joint Research Plan or Joint Development Plan;
provided, however, that Know-How shall not include any of the foregoing (i)
which are now or until the identification of a Drug Candidate in the possession
or control of a Party as a result of a license taken from a third party and
which such Party is not free to transfer or license to the other Party or which
such Party may transfer or license but such transfer or license would
necessitate the payment of a fee or royalty to the licensor at the time of
transfer or license or subsequently (unless provision is made hereunder for the
payment of such fee or royalty) or (ii) which are known from publicly available
information.

1.14    "Major Country" shall mean the US, Italy, France, United Kingdom,
Germany or Japan.

 

- 3 -

--------------------------------------------------------------------------------

 

1.15    "Manufacturing Technology" shall mean all Know-How of a Party necessary
to make or have made a Product in the manner that such Product is manufactured
by that Party to produce Clinical Requirements and/or Commercial Requirements.

1.16    "Molecule" shall mean a molecule, such as a compound, antibody or
peptide, which is selected for further research in a Joint Collaboration.

1.17    "Net Sales" shall have the meaning set forth in the Financial Appendix
to this Agreement.

1.18    "Operating Profits and Losses" shall have the meaning set forth in the
Financial Appendix to this Agreement.

1.19    "Party" shall mean GENENTECH or ROCHE and, when used in the plural,
shall mean both of them.

1.20    "Patents" shall mean any and all patent applications and patents
(including inventor's certificates) throughout the world, including any
substitutions, extensions, reissues, renewals, divisions, continuations or
continuations-in-part thereof or therefor which are now or hereafter during the
term of this Agreement owned or controlled by a Party and which, but for the
licenses granted herein, would be infringed by the development, manufacture, use
or sale of a Drug Candidate or a Product; provided, however, that Patents shall
not include any of the foregoing which are now owned or controlled by a Party as
a result of a license taken from a third party and which such Party is not free
to transfer or license to the other Party or which the Party may transfer or
license but such transfer or license would necessitate the payment of a fee or
royalty at the time of transfer or license or subsequently (unless provision is
made hereunder for the payment of such fee or royalty) to the licensor.

1.21    "Phase I Clinical Trial" shall mean a controlled study in humans of the
safety of a Product for a specific indication or indications in healthy
volunteers or patients having the disease or condition for which the Product is
being studied.

1.22    "Phase II Clinical Trial" shall mean a controlled study in humans of
both the safety and efficacy of a Product for a specific indication or
indications in patients having the disease or condition for which the Product is
being studied.

1.23    "Phase III Clinical Trial" shall mean a controlled study in humans of
the efficacy and safety of a Product which is prospectively designed to
demonstrate statistically whether the Product is effective for use in a
particular indication in a manner sufficient to obtain regulatory approval to
market that Product in one or more particular countries and, where a Joint
Development Committee exists for a Product, a study which a Joint Development
Committee designates as a Phase III Clinical Trial.

1.24    "Product" shall mean any pharmaceutical formulation containing a Drug
Candidate. The term Product shall include: (a) all bulk forms of the active
ingredient of the Product ("Bulk Product"); (b) all forms of the Product which
are finished but not packaged ("Finished Product"); or (c) finished, packaged
final dosage units of Product ("Final Product").

1.25    "Responsible Party" shall mean that Party, pursuant to Section 7.1,
which is responsible for the development of a manufacturing process and
facilities for a Drug Candidate and Product for a particular Joint
Collaboration.

1.26    "ROW" shall mean all countries of the world except the US.

1.27    "Target" shall mean a molecule or variants of that molecule to which a
Drug Candidate or Product, as its primary mechanism of action, physically binds
to or interacts with.

1.28    "Territory" shall mean the US and ROW.

1.29    "US" shall mean the United States of America, its territories and
possessions.

 

- 4 -

--------------------------------------------------------------------------------

 

Other capitalized terms that are used in this Agreement and not defined above
are defined in the Financial Appendix to this Agreement or as follows:

Claims

Section 12.2

Decision Point

Section 3.9

Genentech Opt-in Option 1

Section 4.3c(b)

Genentech Opt-in Option 2

Section 4.3c(c)

Information

Section 10.1

JCC

Section 5.7

JDC

Section 4.4a

JFC

Section 6.1

JRC

Section 3.1

Lead Party

Section 5.1

Licensee

Section 8.1

Licensor

Section 8.1

Management Committee

Section 2.1

Non-terminating Party

Section 13.3

Opt-out Option

Section 4.3a(a)

Principal Party

Section 11.2

Roche Opt-in Option 1

Section 4.3b(b)

Roche Opt-in Option 2

Section 4.3b(c)

Terminating Party

Section 13.3

ARTICLE II - MANAGEMENT OF THE COLLABORATION

2.1

Management Committee. Within sixty (60) days after the Effective Date, the
Parties shall form a management committee comprised of three (3) representatives
from ROCHE, including initially its Head of Global Research, and three (3)
representatives from GENENTECH, including initially its Head of Research
("Management Committee"). The Management Committee shall meet at least once per
year to review the research, development and commercialization status of
Molecules, Drug Candidates, and Products. The Management Committee shall be
responsible for reviewing and approving the worldwide budget (including but not
limited to worldwide inventory levels) submitted by the joint research committee
("JRC"), joint development committee ("JDC") and/or joint commercialization
committee ("JCC") (as applicable). The Management Committee shall have the
authority to create other committees as needed and oversee the activities of all
other committees. Each Party shall be free to change any or all of its
representation effective immediately upon written notice to the other Party. All
decisions of the Management Committee shall require consensus of the
representatives of the Committee to be effective, provided, however, that in
cases where such consensus cannot be reached, the matter will be referred to a
senior officer at ROCHE and a senior officer at GENENTECH for decision.

   

2.2

Other Committees. Initially, the Parties shall form a JRC as set forth in
Section 3.1 below and a joint finance committee ("JFC") as set forth in Section
6.1 below. Thereafter, as the need arises, the Management Committee may form a
JDC as set forth in Section 4.4a below and a JCC as set forth in Section 5.7
below.

   

2.3

Review of Status. From time to time, the Parties shall review the committee
structure and composition set forth in this Agreement with a view towards
simplifying the committee system where feasible.

 

ARTICLE III - RESEARCH AND DEVELOPMENT UP TO PHASE I

3.1     Creation of Joint Research Committee. The Parties shall form a JRC
consisting of three (3) representatives of each Party. Each Party shall notify
the other Party within thirty (30) days after the Effective Date of its initial
appointees to the JRC. Each Party shall be free to change any or all of its
representatives effective immediately

 

- 5 -

--------------------------------------------------------------------------------

 

upon written notice to the other Party. Upon three (3) months prior written
notice to the other Party, either Party can terminate the Joint Research
Committee and any prospective duties of the Joint Research Committee. Such
termination shall not terminate any Joint Research Plan then in effect.

3.2     Meetings. The JRC shall meet periodically as the Parties may agree. In
addition, if the JRC has not met for a period of more than six (6) months, then
either Party may call a meeting of the JRC on thirty (30) days' prior written
notice to the other Party. The sites of the meetings shall alternate between the
principal research sites of the Parties unless otherwise agreed. The Party
hosting the meeting shall designate the chairperson for that meeting, and the
Party visiting the other shall designate the secretary for that meeting. By
mutual agreement of the Parties, the JRC may meet by video-conference or use
other means of conducting joint meetings.

3.3     Decision-making. All decisions and recommendations of the JRC shall
require consensus of the representatives of the Committee to be effective. If
consensus cannot be reached, GENENTECH shall have the final decision-making
authority with respect to whether or not to conduct research efforts to be
performed by GENENTECH, and ROCHE shall have the final decision-making authority
with respect to whether or not to conduct research efforts to be performed by
ROCHE.

3.4     Duties of the JRC. The Parties will disclose, to the extent each so
unilaterally determines, to each other in confidence through the JRC their
research efforts in oncology, immunology and protein therapeutics for the
purpose of identifying projects for potential collaboration. The JRC shall
direct all research efforts pursuant to this Agreement where the Parties have
agreed to a Joint Collaboration. The JRC shall establish a Joint Research Plan
for each Joint Collaboration. It shall be responsible for making any other
decisions it is required to make pursuant to this Agreement and making
recommendations to the Parties regarding other decisions necessary or
appropriate to implement research efforts under a Joint Research Plan.

3.5     Joint Research Plan. The purpose of a Joint Research Plan is to identify
and select a Drug Candidate for pre-clinical and clinical development. A Joint
Research Plan should attempt to avoid unnecessary duplication by the Parties,
maximize utilization of the resources of the Parties, and appropriately allocate
responsibilities and contributions of the Parties. The Parties shall share
equally the total costs incurred in implementing the responsibilities and
obligations under a Joint Research Plan provided that such costs have been
mutually agreed to in advance. The JRC and JFC shall jointly prepare the budget
for the Joint Research Plan. Consistent with the above principles, a Joint
Research Plan should include --

            (a)    identification of the prior efforts of the Parties related to
the subject of the particular Joint Collaboration;

            (b)    identification of specific tasks for each of the Parties;

            (c)    identification of resource requirements of the Joint Research
Plan and allocation of those resources between the Parties; and

            (d)    timelines for each stage of the process of identifying a Drug
Candidate.

From time to time, the JRC may agree to update and amend a Joint Research Plan
by changing its scope or the responsibilities of the Parties and in such case
such amendment shall be effective only if committed to writing and signed by
both Parties.

3.6     Exclusivity. If a Target is selected for research by the JRC, then
during the term of the Joint Research Plan neither Party shall conduct research
activities utilizing such Target other than those activities set forth in the
Joint Research Plan. If a Party terminates its research efforts under a Joint
Research Plan pursuant to Section 3.8, then that Party shall not conduct
research on that Target for two (2) years after such termination.
Notwithstanding the foregoing, if a Party terminates its research efforts under
a Joint Research Plan pursuant to Section 3.8, the previous sentence shall not
restrict either Party from licensing from a third party any molecule falling
within the limitations set forth therein, provided that such molecule is the
subject of human clinical trials at the time of licensing.

 

- 6 -

--------------------------------------------------------------------------------

 

3.7     Outside Collaborations. If a Party wants to enter into an agreement with
a third party concerning a Molecule, a Drug Candidate or a Product, then such
Party shall consult with the other Party to see if the other Party has any
reasonable objection to the agreement. If the other Party has a reasonable
objection to the agreement, no such agreement shall be concluded until the
objections are resolved. Neither Party, without consulting with and obtaining
the written consent of the other Party, shall enter into an agreement with a
third party concerning a Molecule, a Drug Candidate or a Product which results
in any additional royalty required to be paid by the other Party with respect to
such Molecule, Drug Candidate or Product or which creates a material encumbrance
on the rights of the other Party which are granted in this Agreement with
respect to such Molecule, Drug Candidate or a Product. Nothing herein shall be
construed to prevent a Party from providing to any third party in any manner it
chooses, any materials or reagents that result from its own efforts and were not
received from the other Party.

3.8     Termination of Research Efforts.

      (a)    If one Party wishes to cease research efforts with respect to a
Target, then it may do so. Such Party shall either (i) share equally all of the
mutually agreed to costs in implementing the responsibilities and obligations of
the Joint Research Plan for such Target, in which case the Joint Research Plan
shall remain in effect, and retain a right to receive a royalty of one percent
(1%) of worldwide Net Sales of products derived from Molecules identified under
such Joint Research Plan or (ii) discontinue sharing costs in implementing the
responsibilities and obligations under the Joint Research Plan for such Target,
in which case the Joint Research Plan shall no longer remain in effect, and
forfeit rights to receive remuneration under this Agreement.

      (b)    If a Party elects to proceed under Section 3.8(a)(i) above, then
the research efforts that would have been performed by the Party that ceases to
perform such research efforts may be performed by the Party actively fulfilling
its obligations under the Joint Research Plan or by another party at the active
Party's direction, provided that the total costs for the Joint Research Plan
shall remain the same as mutually agreed to as set forth in Sections 3.5 and
2.1. In addition, the active Party shall have the sole right, but not the
obligation, to conduct, either itself or together with any third party, the
development and commercialization of the Molecules that were identified under
such Joint Research Plan (and products derived therefrom) in all Territories and
shall bear all prospective costs and expenses and all profits and losses
associated with such development and commercialization, subject to payment of
the royalty set forth in Section 3.8(a)(i) above. The obligation to pay such
royalties (on a product-by-product and country-by-country basis) shall terminate
fifteen (15) years after the first commercial sale of such product in such
country.

      (c)    If a Party elects to proceed under Section 3.8(a)(ii) above, then
the other Party shall have the sole right, but not the obligation, to conduct,
either itself or together with any third party, the research, development and
commercialization of the Molecules that were identified under such Joint
Research Plan (and products derived therefrom) in all Territories and shall bear
all prospective costs and expenses and all profits and losses associated with
such research, development and commercialization.

      (d)    For clarity, if a Party elects to cease research efforts with
respect to a Target under this Section 3.8, the following provisions shall not
apply to such Target and Molecules identified under such Joint Research Plan:
Sections 3.9, 6.1 through 6.5 and Articles IV, V, VII and IX.

3.9     Decision Point. Prior to the dosing of the first patient in a Phase I
Clinical Trial, the Parties shall meet to discuss in good faith whether a
Molecule should be designated a Drug Candidate and how such Drug Candidate shall
be developed ("Decision Point"). The Parties agree that unless determined
otherwise, each Drug Candidate shall be subject to Joint Development where both
Genentech and Roche share equally in the development efforts and Development
Costs. In lieu of Joint Development, the Parties may agree to: (1) Genentech
Development, where GENENTECH is fully responsible for all development efforts
and Development Costs, subject to ROCHE opt-in; or (2) Roche Development, where
ROCHE is fully responsible for all development efforts and Development Costs,
subject to GENENTECH opt-in.

 

- 7 -

--------------------------------------------------------------------------------

 

ARTICLE IVA - JOINT DEVELOPMENT

4.1a    Decision for Joint Development. If the Parties agree to jointly develop
a Drug Candidate, then the provisions of this Article IVA shall apply.

4.2a    Joint Development. Subject to Article 4.3a below, the Parties will
undertake using commercially reasonable efforts to develop a Drug Candidate,
including performing preclinical and clinical research necessary to seek
appropriate regulatory marketing approval or registration of a Product based on
the Drug Candidate. The Parties shall share equally in the worldwide Development
Costs, including the development of a manufacturing process for the Drug
Candidate.

4.3a    Opt-out Option.

      (a)    At any time until the approval of the first Approval Application/
Registration in a Major Country, each Party shall have the option ("Opt-out
Option") to decline to participate in future development and commercialization
efforts and Operating Profit and Loss sharing for a particular Drug Candidate.
To exercise its Opt-out Option, the exercising Party must provide written notice
of such to the other Party at least six (6) months in advance of such exercise
if a Phase I Clinical Trial, Phase II Clinical Trial or Phase III Clinical Trial
is then underway or otherwise provide written notice of such to the other Party
at least one (1) month in advance of such exercise. The Opt-out Party shall be
responsible for its portion of Development Costs through the end of the month in
which the Opt-out Option becomes effective. If one Party exercises its Opt-out
Option, then the other Party shall have the sole right, but not the obligation,
to conduct, either itself or together with any third party, the development and
commercialization of the Drug Candidate and all Products resulting therefrom in
the entire Territory and shall bear all prospective costs and expenses and all
profits and losses associated with such development and commercialization except
that with respect to any development effort such as a clinical study which has
been agreed to by the JDC prior to the exercise of a Party's Opt-out Option and
for which a binding contractual commitment has been entered into with a third
Party, the Parties shall share such costs in accordance with Section 4.2a above.
Upon a Party's exercise of its Opt-out Option with respect to a Drug Candidate,
the Joint Development Plan for that Drug Candidate shall cease to be in effect.

      (b)    If both Parties exercise their respective Opt-out Option for a
particular Drug Candidate and neither Party desires to pursue the development or
commercialization of such Drug Candidate and Products resulting therefrom, then
the Parties shall cooperate in seeking one or more suitable third parties to
develop and commercialize such Drug Candidate and Products on terms and
conditions mutually agreeable to both Parties and under which both Parties share
the economic benefits of such an arrangement in the same proportion as they
contributed to the worldwide Development Costs. Thus, if both Parties
simultaneously exercise their Opt-out Option for a particular Drug Candidate,
then the Parties would share equally the economic benefits derived from such an
arrangement.

      (c)    If a Party exercises its Opt-out Option for a particular Drug
Candidate and the other Party does not exercise its Opt-out Option for that
particular Drug Candidate, then the Party exercising its Opt-out Option shall
not develop or have developed (i) the Drug Candidate during the period that such
Drug Candidate is actively being developed or commercialized by the other Party,
(ii) any Molecule that was the subject of such Joint Collaboration during the
period that such Drug Candidate is actively being developed or commercialized by
the other Party, (iii) any molecule that is derived from a Molecule of such
Joint Collaboration during the period that such Drug Candidate is actively being
developed or commercialized by the other Party, or (iv) any molecule whose
primary mechanism of action is directed at the Target that was the subject of
the Joint Collaboration for a period of one (1) year following the exercise of
that Opt-out Option. Notwithstanding the above, if a Party exercises its Opt-out
Option for a particular Drug Candidate, then either Party may license from a
third party any molecule with the characteristics set forth in clause (iv) above
(and develop such molecule), provided that such molecule is the subject of human
clinical trials at the time of licensing. For clarity, the restrictions under
this Section 4.3a(c) shall terminate upon termination of the Agreement in its
entirety.

4.4a    Creation of Joint Development Committee. Upon agreement to jointly
develop Drug Candidate, unless either Party exercises its Opt-out Option, the
Management Committee shall create a JDC for that Joint Collaboration which

 

- 8 -

--------------------------------------------------------------------------------

 

shall consist of three (3) representatives of each Party. Each Party promptly
shall notify the other Party of its initial appointees to that JDC. Each Party
shall be free to change any or all of its representatives effective upon written
notice to the other Party.

4.5a    Meetings. The JDC shall meet regularly as it shall determine, but at
least three (3) times per year, to discuss development of the Drug Candidate.
The sites of the meetings shall alternate between the principal offices of the
Parties unless otherwise agreed. The Party hosting the meeting shall designate
the chairperson for that meeting and the Party visiting the other shall
designate the secretary for that meeting. By mutual agreement of the Parties,
meetings of the JDC may be held by video-conference or by other means of
conducting joint meetings.

4.6a    Decision-making. All decisions of a JDC shall be by consensus of the
Committee representatives; provided, however, that in cases where such consensus
cannot be reached, the matter will be referred to the head of the Development
organization at ROCHE and the head of the Development organization at GENENTECH
for decision. Notwithstanding the foregoing, under certain circumstances set
forth in Section 5.2, one Party shall have the tie-breaking decisional authority
on the JDC as set forth therein.

4.7a    Duties of a Joint Development Committee. A JDC shall be responsible for
directing and coordinating all development efforts relating to Drug Candidate
and Product, including regulatory filings, with respect to a specific Joint
Collaboration. A JDC shall be responsible for making any other decisions it is
required to make pursuant to this Agreement and making recommendations to the
Parties regarding other decisions necessary or appropriate to implement
development efforts for a specific Drug Candidate and resulting Products. If a
Party desires to pursue an indication for a Drug Candidate or Product in
addition to that which is decided by the JDC, then the JDC shall refer this
matter to the Management Committee to determine conditions under which a Party
may pursue such indication.

4.8a    Joint Development Plan. A JDC shall create a Joint Development Plan
within two (2) months after the Committee's creation. The purpose of the Joint
Development Plan is to provide for the development of a Product for which
regulatory marketing approval will be sought. The Joint Development Plan should
avoid unnecessary duplication by the Parties in any activity and have a goal of
an appropriate allocation of responsibilities in light of the specific form of
Joint Collaboration involved. Consistent with the above principles, the Joint
Development Plan should include --

            (a)    identification of specific tasks for each of the Parties;

            (b)    identification of resource requirements of the Joint
Development Plan and allocation of those resources between the Parties,
including, at a minimum, five (5) year financial budgets as detailed in the
Financial Appendix; and

            (c)    timelines for each stage of preclinical and clinical
investigation and other development activities of the Product.

From time to time, a JDC may agree upon further investigations or other
development efforts to be undertaken by the Parties pursuant to this Agreement,
including the scope and procedures for such investigations and the
responsibilities of each Party with respect to such investigations, and that JDC
shall update and amend the Joint Development Plan involved in writing as
necessary.

 

ARTICLE IVB -- GENENTECH DEVELOPMENT

4.1b    Decision for Genentech Development. If the Parties agree that GENENTECH
shall develop a Drug Candidate, then the provisions of this Article IVB shall
apply.

4.2b    Genentech Development. Subject to Article 4.3b below, GENENTECH will use
commercially reasonable efforts to develop a Drug Candidate which has been
approved as such by both Parties, including performing pre-clinical and clinical
research necessary to seek appropriate regulatory marketing approval or
registration of a

 

- 9 -

--------------------------------------------------------------------------------

 

Product based on the Drug Candidate. GENENTECH shall bear financial
responsibility for worldwide Development Costs, including the development of a
manufacturing process. GENENTECH shall provide ROCHE with reports outlining the
results of each completed material pre-clinical and clinical study, and an
analysis of such results. These reports shall be forwarded to ROCHE within
thirty (30) days after the relevant study is completed and analyzed.

4.3b    Opt-in Option.

      (a)    Within sixty (60) days after each of the successful completion of
the first Phase II Clinical Trial and successful completion of the first Phase
III Clinical Trial for a particular Drug Candidate, GENENTECH shall notify ROCHE
of such completion. In connection with such notification, GENENTECH shall
provide ROCHE with all relevant information regarding the Drug Candidate,
including the results of pre-clinical and clinical studies concluded to that
date, third party rights (patent rights and royalty obligations) of which
Genentech is aware and manufacturing process and cost information to the extent
not previous provided to ROCHE and the amount of Development Costs for that Drug
Candidate incurred by GENENTECH between the Decision Point and that date.

      (b)    At any time until ninety (90) days after receipt by ROCHE of all
the information set forth in Section 4.3b(a) above for a given Drug Candidate
that has just successfully completed the first Phase II Clinical Trial, ROCHE
shall have the option ("Roche Opt-in Option 1") to elect to participate in
future development and commercialization efforts and Operating Profit and Loss
sharing for the given Drug Candidate. To exercise Roche Opt-in Option 1, ROCHE
must provide written notice to GENENTECH within the ninety (90) day period after
receipt of the information set forth in Section 4.3b(a) above. If ROCHE
exercises Roche Opt-in Option 1, then ROCHE and GENENTECH shall share equally in
development efforts and shall share equally Development Costs as set forth in
Section 4.2a above beginning on the first day of the month in which Roche Opt-in
Option 1 becomes effective. In consideration for exercising Roche Opt-in Option
1, ROCHE shall reimburse to GENENTECH (a) sixty-two and one-half percent (62.5%)
of the unreimbursed Development Costs incurred by GENENTECH between the Decision
Point and the first day of the month in which Roche Opt-in Option 1 becomes
effective and (b) interest on fifty percent (50%) of all such unreimbursed
Development Costs incurred by GENENTECH, calculated at LIBOR plus two percent
(2%), compounded on an annual basis, through the date of the exercise of Roche
Opt-in Option 1, collectively payable within thirty (30) days after ROCHE
receives an accounting from GENENTECH for such Development Costs.

      (c)     At any time until ninety (90) days after receipt by ROCHE of all
the information set forth in Section 4.3b(a) above for a given Drug Candidate
that has just successfully completed the first Phase III Clinical Trial, ROCHE
shall have the option ("Roche Opt-in Option 2") to elect to participate in
future development and commercialization efforts and Operating Profit and Loss
sharing for the given Drug Candidate. To exercise Roche Opt-in Option 2, ROCHE
must provide written notice to GENENTECH within the ninety (90) day period after
receipt of the information set forth in Section 4.3b(a) above. If ROCHE
exercises Roche Opt-in Option 2, then ROCHE and GENENTECH shall share equally in
development efforts and Development Costs as set forth in Section IVA above
beginning on the first day of the month in which ROCHE exercises Roche Opt-in
Option 2. In consideration for exercising Roche Opt-in Option 2, ROCHE shall
reimburse to GENENTECH (a) seventy-five percent (75%) of the unreimbursed
Development Costs incurred by GENENTECH between the Decision Point and the first
day of the month in which ROCHE exercises Roche Opt-in Option 2, and (b)
interest on fifty percent (50%) of all such unreimbursed Development Costs
incurred by GENENTECH, calculated at LIBOR plus two percent (2%), compounded on
an annual basis, through the date of exercise of Roche Opt-in Option 2,
collectively payable within thirty (30) days after ROCHE receives an accounting
from GENENTECH for such Development Costs.

4.4b    Creation of Joint Development Committee. As soon as possible after ROCHE
exercises Roche Opt-in Option 1 or Roche Opt-in Option 2, the Parties shall
create a JDC as provided for in Section 4.4a. The JDC shall meet as provided for
in Section 4.5a. Decisions shall be made as provided for in Section 4.6a. The
duties of the JDC shall be as provided for in Section 4.7a, using a Joint
Development Plan as provided for under Section 4.8a. For all activities
contemplated under Article IVB involving the JDC, the activities described in
Article IVA shall be modified to reflect the state of development at the time
the Opt-in was exercised by ROCHE.

 

- 10 -

--------------------------------------------------------------------------------

 

ARTICLE IVC - ROCHE DEVELOPMENT

4.1c    Decision for Roche Development. If the Parties agree that ROCHE shall
develop a Drug Candidate, then the provisions of this Article IVC shall apply.

4.2c    Roche Development. Subject to Article 4.3c below, ROCHE will use
commercially reasonable efforts to develop a Drug Candidate which has been
approved as such by both Parties, including performing preclinical and clinical
research necessary to seek appropriate regulatory marketing approval or
registration of a Product based on the Drug Candidate. ROCHE shall bear
financial responsibility for worldwide Development Costs, including the
development of a manufacturing process. ROCHE shall provide GENENTECH with
reports outlining the results of each completed material pre-clinical and
clinical study, and an analysis of such results. These reports shall be
forwarded to GENENTECH within thirty (30) days after the relevant study is
completed and analyzed.

4.3c    Opt-in Option.

      (a)    Within sixty (60) days after each of the successful completion of
the first Phase II Clinical Trial and the successful completion of the first
Phase III Clinical Trial for a particular Drug Candidate, ROCHE shall notify
GENENTECH of such completion. In connection with such notification, ROCHE shall
provide GENENTECH with all relevant information regarding the Drug Candidate,
including the results of pre-clinical and clinical studies concluded to that
date third party rights (patent rights and royalty obligations) of which ROCHE
is aware and manufacturing process and cost information to the extent not
previously provided to GENENTECH and the amount of Development Costs for that
Drug Candidate incurred by ROCHE between the Decision Point and that date.

      (b)    At any time until ninety (90) days after receipt by GENENTECH of
all the information set forth in Section 4.3c(a) above for a given Drug
Candidate that has just successfully completed the first Phase II Clinical
Trial, GENENTECH shall have the option ("Genentech Opt-in Option 1") to elect to
participate in future development and commercialization efforts and Operating
Profit and Loss sharing for the given Drug Candidate. To exercise Genentech
Opt-in Option 1, GENENTECH must provide written notice to ROCHE within the
ninety (90) day period after receipt of the information set forth in Section
4.3c(a) above. If GENENTECH exercises Genentech Opt-in Option 1, then GENENTECH
and ROCHE shall share equally in development efforts and shall share equally in
the Development Costs as set forth in Section 4.2a above beginning on the first
day of the month in which Genentech Opt-in Option 1 becomes effective. In
consideration for exercising Opt-in Option 1, GENENTECH shall reimburse to ROCHE
(a) sixty-two and one-half percent (62.5%) of the unreimbursed Development Costs
incurred by ROCHE between the Decision Point and the first day of the month in
which Genentech Opt-in Option 1 becomes effective and (b) interest on fifty
percent (50%) of all such unreimbursed Development Costs incurred by ROCHE,
calculated at LIBOR plus two percent (2%), compounded on an annual basis,
through the date of the exercise of Genentech Opt-in Option 1, collectively
payable within thirty (30) days after GENENTECH receives an accounting from
ROCHE for such Development Costs.

      (c)    At any time until ninety (90) days after receipt by GENENTECH of
all the information set forth in Section 4.3c(a) above for a given Drug
Candidate that has just successfully completed the first Phase III Clinical
Trial, GENENTECH shall have the option ("Genentech Opt-in Option 2") to elect to
participate in future development and commercialization efforts and Operating
Profit and Loss sharing for the given Drug Candidate. To exercise Genentech
Opt-in Option 2, GENENTECH must provide written notice to ROCHE within the
ninety (90) day period after receipt of the information set forth in Section
3.3b(a) above. If GENENTECH exercises Genentech Opt-in Option 2, then GENENTECH
and ROCHE shall share equally in development efforts and Development Costs as
set forth in Section IVA above beginning on the first day of the month in which
GENENTECH exercises Genentech Opt-in Option 2. In consideration for exercising
Genentech Opt-in Option 2, GENENTECH shall reimburse to ROCHE (a) seventy-five
percent (75%) of the unreimbursed Development Costs incurred by ROCHE between
the Decision Point and the first day of the month in which GENENTECH exercises
Opt-in Option 2, and (b) interest on fifty percent (50%) of all such
unreimbursed Development Costs incurred by ROCHE, calculated at LIBOR plus two
percent (2%), compounded on an annual basis, through the date of exercise of
Genentech Opt-in Option 2, collectively payable within thirty (30) days after
GENENTECH receives an accounting from ROCHE for such Development Costs.

 

- 11 -

--------------------------------------------------------------------------------

 

4.4c    Creation of Joint Development Committee. As soon as possible after
GENENTECH exercises Genentech Opt-in Option 1 or Genentech Opt-in Option 2, the
Management Committee shall create a JDC as provided for in Section 4.4a. The JDC
shall meet as provided for in Section 4.5a. Decisions shall be made as provided
for in Section 4.6a. The duties of the JDC shall be as provided for in Section
4.7a, using a Joint Development Plan as provided for under Section 4.8a. For all
activities contemplated under Article IVC involving the JDC, the activities
describe in Article IVA shall be modified to reflect the state of development at
the time the Opt-in was exercised by GENENTECH.

 

ARTICLE V - MARKETING, PROMOTION, AND SALES

5.1     Marketing and Sales Scenarios. Five possible marketing, promotion and
sales scenarios can arise depending upon whether development is made pursuant to
Article IVA or Article IVB or Article IVC, and whether an Opt-in Option has been
exercised in the case of Article IVB and Article IVC. Scenario 1 is where
development proceeded under Article IVA (and neither Party has exercised its
Opt-out Option). Scenario 2 is where development proceeded under Article IVB and
ROCHE has not opted in. Scenario 3 is where development proceeded under Article
IVB and ROCHE has opted in. Scenario 4 is where development proceeded under
Article IVC and GENENTECH has not opted in. Scenario 5 is where development
proceeded under Article IVC and GENENTECH has opted in. In all scenarios, the
Party that markets the Product in a given country is fully responsible for all
marketing and sales activity in such country, except that if the Parties have
co-promotion rights in the US, their respective responsibilities shall be as set
forth in Appendix B (the Party booking sales in the US is referred to in such
Appendix as the "Lead Party").

5.2     Scenario 1. Under Scenario 1, GENENTECH has the first right to book
sales in the US for a particular Product, to have the tie-breaking decisional
authority on the JDC and JCC with respect to developing and commercializing that
Product in the US, and to share Operating Profits and Losses in the US in the
ratio of 48:52 (GENENTECH:ROCHE) for the first Product and 49:51
(GENENTECH:ROCHE) for each Product thereafter. In order to exercise this right,
Genentech shall provide written notice to Roche of such exercise at any time
prior to thirty (30) days after completion of the first Phase II Clinical Trial
utilizing that Product. If GENENTECH does not exercise this right, then ROCHE
shall have the next right to book sales in the US for such Product, to have the
tie-breaking decisional authority on the JDC and JCC with respect to developing
and commercializing that Product in the US, and share Operating Profits and
Losses in the US in the ratio of 48:52 (ROCHE:GENENTECH) for the first Product
and 49:51 (ROCHE:GENENTECH) for each Product thereafter. In order to exercise
such right, ROCHE shall provide written notice to GENENTECH of such exercise
within sixty (60) days after completion of the first Phase II Clinical Trial
utilizing that Product. If neither Party wants to exercise its right set forth
under this Section 5.2 to book sales at the applicable ratio and to have certain
tie-breaking decisional authority, then the Parties shall use a random selection
process to determine which Party will book sales in the US. In that case, the
Parties shall make decisions by consensus on the JDC and JCC with respect to
developing and commercializing that Product in the US and shall share Operating
Profits and Losses in the US in the ratio of 50:50. Thereafter, for the next
such Product for which neither Party exercises its right hereunder with respect
to booking of US sales and decisional authority, the Party which did not book
sales for the preceding similarly situated Product shall book US sales. For each
such similarly situated Product thereafter, the Parties shall alternate booking
of US sales. At the request of a Party, the Parties shall discuss and review
whether one Party has disproportionately benefited from the selection process
described in the previous four sentences and if so, the Parties shall consider
in good faith appropriate adjustments so that the Parties are treated equitably.
In the US, the Parties co-promote all Products. In the ROW, ROCHE markets,
sells, promotes and books sales for all Products. The Parties shall share
Operating Profits and Losses in the ROW in the ratio of 50:50.

5.3     Scenario 2. Under Scenario 2, GENENTECH markets, sells, promotes and
books sales for Products in the US and ROW.

5.4     Scenario 3. Under Scenario 3, in the US, GENENTECH books sales and the
Parties co-promote all Products. In the ROW, ROCHE markets, sells, promotes and
books sales for all Products.

 

- 12 -

--------------------------------------------------------------------------------

 

5.5     Scenario 4. Under Scenario 4, ROCHE markets, sells, promotes and books
sales for Products in the US and ROW.

5.6     Scenario 5. Under Scenario 5, in the US, ROCHE books sales and the
Parties co-promote all Products. In the ROW, ROCHE markets, sells, promotes and
books sales for all Products.

5.7     Joint Commercialization Committee. (a) Under Scenarios 1, 3 and 5 above,
a JCC shall be established by the Management Committee for the purpose of
overseeing and managing the worldwide commercialization of a Product. The JCC's
responsibilities shall include: (i) developing appropriate global marketing
plans for the Product, including appropriate budgets associated with such plans;
(ii) developing global positioning and marketing strategies for a Product; (iii)
reviewing and approving Product trade dress; (iv) approving the pricing of a
Product in all countries; and (v) developing strategies with respect to, and
planning and coordinating, external communications by the Parties with respect
to commercialization of a Product.

      (b)    The JCC shall have an equal number of members appointed by each
Party. The JCC shall initially be comprised of three (3) members from each
Party. Each Party shall notify the other Party of any change in the identities
of its appointed members prior to making any such change.

      (c)    In general, all decisions of the JCC shall be made by consensus of
the Committee representatives; provided, however, that in cases where such
consensus cannot be reached, the matter will be referred to the head of the
Commercial organization at ROCHE and the head of the Commercial organization at
GENENTECH for decision (or their respective designees). Notwithstanding the
foregoing, under Scenario 1, under certain circumstances set forth in Section
5.2, one Party shall have the tie-breaking decisional authority on the JCC as
set forth therein.

 

ARTICLE VI - PROFIT AND LOSS SHARING; ROYALTIES

6.1     Joint Finance Committee. Within sixty (60) days after the Effective
Date, the Parties shall form a JFC comprised of two (2) representatives from
ROCHE and two (2) representatives from GENENTECH. The JFC shall meet on an as
needed basis to review and discuss financial activities and issues relating to
this Agreement.

6.2     Profit and Loss Sharing. Under Scenario 1 (except if a Party has
exercised its Opt-out Option or the Parties have agreed otherwise), the Parties
agree to share all Operating Profits and Losses in the manner set forth in
Section 5.2 above. Under Scenario 3 and Scenario 5, the Parties agree to share
all worldwide Operating Profits and Losses on a 50:50 basis. The definitions
principles and mechanisms for the sharing of Operating Profits and Losses are
set forth in the Financial Appendix attached hereto as Appendix A and
incorporated by reference. The term of such sharing of Operating Profits and
Losses for a particular Product shall continue so long as that Product is sold
anywhere in the world. Under Scenario 1, if a Party has exercised its Opt-out
Option, then it shall be entitled to royalties pursuant to Section 6.4.

6.3     Royalties. Under Scenario 2 and Scenario 4, the Party that markets the
Product shall pay to the other Party a royalty on worldwide Net Sales of one
percent (1%) on such Product.

6.4     Royalties after Exercise of Opt-out Option. If a Party has exercised its
Opt-out Option and the other Party has not exercised its Opt-out Option for a
particular Drug Candidate or Product resulting therefrom, then the Party that

 

- 13 -

--------------------------------------------------------------------------------

 

markets such resulting Product shall pay to the Party that exercised its Opt-out
Option a royalty on worldwide Net Sales of such Product as follows:

 

If Opt-out Occurs

 

Royalty



 

Before administration of Drug
Candidate to a human

 

1%

 

From administration of Drug
Candidate to a human
until initiation of first
Phase III Clinical Trial

 

3%

 

From initiation of first Phase III
Clinical Trial through first Approval
Application/Registration

 

5%

6.5     Term of Royalties. On a Product-by Product and country-by-country basis,
the obligation to pay royalties under Sections 6.3 and 6.4 above with respect to
a Product shall terminate fifteen (15) years after the first commercial sale of
such Product in such country.

6.6     Payment of Third Party Royalties. For clarity, without limiting the
foregoing, the Party that owes royalties to the other Party under Section
3.8(a)(i), 6.3 or 6.4 shall also be financially responsible for any and all
applicable third party royalties or license fees for the applicable Product for
which it has sole marketing rights.

6.7     Restrictions on Transfer of Funds.

      (a)    If a Party ships a Product into a country for sale in that country
and, at the time of shipment, such country has legal restrictions which prevent
the prompt remittance of part or all of the royalty on Net Sales of the Product
in that country, such Party shall be obligated to make the royalty payments in
immediately available funds to such account as the other Party shall designate.

      (b)    If a Party ships a Product into a country for sale in that country
and such country subsequently imposes legal restrictions which prevents the
prompt remittance of part or all of the royalty on Net Sales of that shipment of
the Product in that country, such Party shall be obligated to --

            (i)    pay such portion of the royalty payments as permitted by the
law of the country in immediately available funds to such account as the other
Party shall designate, and

            (ii)    pay the remainder of such royalty payments to such account
as the other Party shall designate in a bank in such country.

In event of (ii) above, the Parties shall discuss in good faith the best means
of utilizing the funds on deposit in such country. Shipments of Product into
such country after the imposition of legal restrictions which prevents the
prompt remittance of part or all of the royalty on Net Sales shall be subject to
subsection (a) of this Section 6.7.

6.8     Records. A Party making royalty payments agrees to keep for at least
three (3) years, records of all sales of Products in each country in sufficient
detail to permit the other Party to confirm the accuracy of the calculations
with respect to payment of royalties. Once a year, at the request and the
expense of the Party requesting the audit and upon at least ten (10) days' prior
written notice, the receiving Party will elect whether to have the other Party's
officially appointed world-wide auditor or another internationally-recognized
independent certified public accountant, whose appointment will not be
unreasonably withheld by the other Party, examine the previously unaudited
records of the other Party in a manner sufficient to report to the receiving
Party on the accuracy of the paying Party's royalty and sharing of Operating
Profit and Losses calculations. Such audit shall occur at the time

 

- 14 -

--------------------------------------------------------------------------------

 

the paying Party normally conducts audits of this type, and shall be limited to
results in the twelve (12) calendar quarters prior to audit notification. Both
parties reserve the right to redact confidential information not relevant to
making such verification from such records prior to examination by such
accountant. Written results of any such examination shall be made available to
both Parties. If such examination reveals an underpayment of royalties,
Operating Profits and Losses, or Development Costs for the time period being
examined by five percent (5%) or more, the paying Party shall pay all costs of
such examination. If such examination concludes that additional royalties,
Operating Profits and Losses, or Development Costs are owed, then the additional
amounts shall be paid within thirty (30) days of the date such accountant's
written report is available. If such examination concludes that there has been
an overpayment of royalties, Operating Profits and Losses, or Development Costs
by a Party, then the excess shall be credited against the next payment owed by
that Party. This Section 6.8 shall survive any termination of this Agreement for
a period of six (6) years.

 

ARTICLE VII - PRODUCTION AND SUPPLY

7.1     Party Responsibilities. For Joint Development under Article IVA,
provided that neither Party has exercised its Opt-out Option, both Parties shall
determine responsibility for the development of a manufacturing process and
facilities for all Drug Candidates and Products and specify a Responsible Party.
The Responsible Party shall evaluate both internal and third party manufacturing
to achieve maximum value (including quality and cost) for supplying Drug
Candidates and Products. For GENENTECH Development under Article IVB, GENENTECH
shall be the Responsible Party and solely responsible for the development of a
manufacturing process and facilities for all Drug Candidates and Products and
for producing and supplying to both Parties (i) all quantities of Drug
Candidates needed by a Party to conduct research and (ii) Clinical Requirements
and Commercial Requirements. For ROCHE Development under Article IVC, ROCHE
shall be the Responsible Party and solely responsible for the development of a
manufacturing process and facilities for all Drug Candidates and Products and
for producing and supplying to both Parties (i) all quantities of Drug
Candidates needed by a Party to conduct research and (ii) Clinical Requirements
and Commercial Requirements. The Parties shall, at least three (3) months before
the initiation of Phase III Clinical Trials for a given Product, negotiate in
good faith and conclude a production and supply agreement for Clinical
Requirements of such Product, which requirements shall be supplied at the cost
set forth in Section 7.2 below.

7.2     Supply of Clinical Requirements. Unless the other Party exercises its
Opt-out Option for a Drug Candidate, the Responsible Party shall use
commercially reasonable efforts to supply the other Party with the other Party's
Clinical Requirements for that Drug Candidate pursuant to a mutually agreeable
production schedule based on the other Party's reasonable forecast of its
Clinical Requirements. The other Party shall reimburse the Responsible Party for
the Responsible Party's Fully Burdened Manufacturing Cost for such Clinical
Requirements with payment for shipments of such Clinical Requirements to be made
within ninety (90) days after the receipt and acceptance of each shipment of
Clinical Requirements. The Responsible Party shall not be obligated to supply
Clinical Requirements to the other Party other than in accordance with the
quantities mutually agreed to and at the approximate dates of delivery mutually
agreed to. All transportation and packing and similar costs shall be borne by
the other Party. Title and risk of loss shall pass to the other Party upon
delivery by the Responsible Party to the other Party. The Parties shall agree on
specifications for the Clinical Requirements, and the Clinical Requirements
delivered by the Responsible Party shall meet those specifications. The
Responsible Party shall not favor the supply of its own clinical requirements of
a Product over the other Party's Clinical Requirements.

7.3     Supply of Commercial Requirements. Unless the other Party exercises its
Opt-out Option for a Drug Candidate or Product, the Responsible Party shall
supply the other Party with the other Party's Commercial Requirements for that
Product and the other Party agrees to purchase its Commercial Requirements for
that Product from the Responsible Party. The other Party shall reimburse the
Responsible Party for such Commercial Requirements at one hundred and twenty
percent (120%) of the Responsible Party's Fully Burdened Manufacturing Cost. The
supply and purchase of Commercial Requirements shall be pursuant to a Supply
Agreement with terms and conditions to be negotiated, finalized and executed
prior to the filing of the first Approval Application/Registration for that
Product.

 

- 15 -

--------------------------------------------------------------------------------

 

7.4     Third Party Contractor. The Responsible Party may contract the supply of
Clinical Requirements or Commercial Requirements to an independent third party,
provided that the other Party is provided the opportunity to produce such supply
itself at a price that is the same or lower than the price proposed by such
independent third party manufacturer.

7.5     Manufacturing Termination Option. Upon three (3) years' prior written
notice to the other Party, the Responsible Party may cease the production of the
other Party's Commercial Requirements pursuant to the provisions of this Section
7.5. If the Responsible Party provides such notice, then the other Party, at its
request, shall have the Manufacturing Technology transferred to it or to a third
party free of charge (except for royalties or license fees required to be paid
to third parties under existing contractual obligations with respect to the
Manufacturing Technology) pursuant to an agreed upon technology transfer
agreement and plan, in which case the other Party will have an exclusive,
royalty free, sublicenseable right to use the Manufacturing Technology solely to
make, have made, use and sell that Product.

7.6     Responsible Party's Inability to Manufacture. If the Responsible Party
is unable or unwilling for any reason to supply the other Party's reasonable
Clinical Requirements or Commercial Requirements as required by this Agreement
and such inability or unwillingness results in, or is reasonably likely to have,
an adverse material impact on the other Party's ability to conduct clinical
trials or to sell a Product as permitted hereunder or to otherwise exercise its
rights or fulfill it obligations hereunder, then the other Party shall provide
notice of such adverse material impact or the likelihood of such adverse
material impact to the Responsible Party and the other Party shall have the
right to manufacture the Product in addition to any other remedy that may be
available to it.

7.7     Exercise of Opt-out Option. If the Responsible Party exercises its
Opt-out Option, the other Party shall thereafter have the royalty-free (subject
to the other Party's payment of applicable third party royalties or license
fees) right and license to produce and supply all of the other Party's Clinical
Requirements and Commercial Requirements for that Drug Candidate or Product for
use and sale throughout all the Territories. Upon exercise by the Responsible
Party of its Opt-out Option, the Responsible Party shall transfer in an
expeditious manner as is reasonable all of the Manufacturing Technology for that
Drug Candidate or Product to the other Party pursuant to an agreed upon
technology transfer agreement and plan.

ARTICLE VIII - LICENSE GRANTS

8.1     License Grants. Subject to the rights and obligations contained herein,
(i) each Party ("Licensor") grants to the other Party ("Licensee") an exclusive
right and license to use the Licensor's Know-How and practice the Licensor's
Patents, to sell and offer for sale Products in portion of the Territory for
which this Agreement authorizes such Party to sell Products; (ii) Licensor
grants to Licensee a semi-exclusive right and license to use Licensor's Know-How
and practice the Licensor's Patents to use and import Drug Candidates and
Products in the portion of the Territory for which this Agreement authorizes
such Party to market Products; (iii) Licensor grants Licensee a semi-exclusive
right and license to use the Licensor's Know-How and to practice the Licensor's
Patents to make or have made Product in accordance with the provisions of
Article VII.

8.2     Sublicenses. Each Party shall have the right to grant sublicenses under
this Agreement or any of its provisions (i) except that neither Party shall have
any right to grant a sublicense to another party to use, market or sell a
Product in the US during such time as the other Party maintains a right or
contingent right to co-promote that Product in the US; and (ii) a Party shall
have the right to grant a sublicense to use, market or sell a Product in any
country to another party at any time that the other Party has no right or
contingent right to co-promote that Product in that country.

8.3     Trademarks. Unless one Party has exercised its Opt-out Option, the
Parties shall discuss in good faith the selection and use of one or more
trademarks to be used worldwide for each Product.

 

- 16 -

--------------------------------------------------------------------------------

 

ARTICLE IX - COMMERCIALIZATION DILIGENCE

Any exclusive license granted to a Party by the other Party in Article VIII
above shall be conditioned, in each Major Country in the Territory for which the
other Party has exclusive rights, on the other Party using commercially
reasonable efforts to expeditiously conduct development activities with respect
to the Drug Candidate and Product involved, to obtain regulatory approval to
sell that Product, and to sell that Product in a manner so as to maximize that
Product's revenue potential. Such efforts shall be at least as diligent as those
used for its own products having an analogous commercial potential. Unless the
other Party has exercised its Opt-out Option, the other Party shall inform the
Party granting the exclusive license of the progress of its efforts to develop,
register, market and sell such Product in those countries in that Territory for
which the other Party has exclusive rights. Such progress reports shall be made
annually by September 30th of each year. For each such country in the Territory
for which the other Party has exclusive rights such progress reports shall
include information on

            a)    status of, and plans for, clinical trials needed for
registration of that Product;

            b)    status of, and plans for, registering that Product for sale;
and

            c)    forecasted sales of that Product or the Net Sales of that
Product if any are registered.

 

ARTICLE X - CONFIDENTIALITY AND PUBLICATIONS

10.1     Confidential Information. During the course of this Agreement, the
Parties may receive from each other information belonging solely to the
disclosing Party, which is proprietary and confidential and of significant
commercial value to the disclosing Party. Such information as well as Know-How
owned solely by a Party, so long as such Know-How is not generally ascertainable
from publicly available information, shall be deemed "Information" as that term
is used in the Mutual Confidentiality Agreement and the Parties agree that such
Information shall be subject to the terms and provisions of the Mutual
Confidentiality Agreement. All Know-How and confidential information which is
derived from activities which are paid for by both Parties shall be jointly
owned by both Parties and each Party shall be free to use or disclose such
Know-How or confidential information in any manner it chooses.

10.2     Sharing of Data. The Parties agree that free and open communication of
ideas and sharing of data and materials relating to a Joint Research Plan or a
Joint Development Plan are essential to this collaboration. The Parties agree to
report and update each other (including their respective Joint Committee
representatives) on a regular basis regarding the progress and results of their
respective activities under the Joint Research Plan or Joint Development Plan.
Any such report or update shall be considered confidential information (as
defined in Section 10.1) of the disclosing Party for purposes of this Agreement
if such report or update satisfies the requirements of Section 10.1.

10.3     Publications. Notwithstanding Section 10.1, each Party shall be free to
publish or publicly disclose the results of its research and development
activities hereunder to the extent that such publication or public disclosure
will not result in the disclosure of Information of the other Party. Each Party
shall submit any proposed publication which may contain Information of the other
Party at least thirty (30) days in advance to the other Party to allow that
Party to review such planned publication. The reviewing Party shall have the
authority to require deletion from any such planned publication of any
Information of the reviewing Party. This Agreement shall not prohibit or
restrict either Party from publishing or publicly disclosing the results of
research or development conducted solely by the Party using materials and
information not supplied to it by the other Party pursuant to this Agreement.

10.4     Restrictions on Transfer of Proprietary Materials. Each Party agrees,
with respect to any proprietary materials, substances, reagents or the like
(except Product) received from the other Party (Materials), that such materials
shall be subject to the provisions of Mutual Agreement for Supply of Research
Material entered into between GENENTECH and Roche Holding Ltd. as of July 7,
1991.

 

- 17 -

--------------------------------------------------------------------------------

 

ARTICLE XI - INVENTIONS AND PATENTS

11.1    Sole Inventions. Either Party may independently and separately make
inventions in the course of this Agreement relating to a Molecule, Drug
Candidate, or Product or to its administration, formulation or clinical use. In
such event, the Party making the invention shall be the sole owner of that
invention and of any patent applications and patents thereon (including
inventor's certificates) and shall be solely responsible for the filing,
prosecution and maintenance of all such patent applications and patents, subject
to the licenses granted under this Agreement. The non-inventing Party shall have
no right to practice inventions claimed in any patent resulting from a sole
invention of the other Party or any Know-How owned solely by the other Party for
any purpose outside of this Agreement. Each Party shall be free to use all
Patents or Know-How or any other technology or information owned solely by it or
owned together with the other Party for any purpose at any time without charge,
consistent with the provisions of this Agreement.

11.2    Joint Inventions. Any inventions relating to a Molecule, Drug Candidate,
or Product or to its administration, formulation or clinical use and arising
from the Parties' efforts under this Agreement and that are jointly made by both
Parties (i.e., an invention in which one or more inventors from each Party,
including individuals normally obliged to assign an invention to a Party, have
made an inventive contribution as determined by United States Patent Law), and
any patent applications and patents thereon, shall be jointly owned by the
Parties. The filing, prosecution and maintenance of any patent applications
thereon will be under the control of the Party from whom the majority of data
underlying such patent application arises ("Principal Party"). The Principal
Party shall have the right (but not the obligation), consistent with its
obligations under this Agreement, to undertake such filings, prosecutions and
maintenance at its sole expense, provided that: (a) the Principal Party provides
the other Party with a copy of any such proposed patent application one (1)
month before the filing of such patent application by the Principal Party; (b)
the Principal Party informs the other Party within eight (8) months from the
filing of the priority application whether and in which countries it intends to
file convention applications; (c) the Principal Party provides the other Party
promptly with copies of all material communications received from or filed in
patent office(s) with respect to such filings; and (d) the Principal Party
provides the other Party a reasonable time prior to taking or failing to take
any action that would affect the scope or validity of rights under any patent
applications or patents (including but not limited to substantially narrowing or
canceling any claim, abandoning any patent or not filing or perfecting the
filing of any patent application in any country), with notice of such proposed
action or inaction sufficiently in advance that the other Party has a reasonable
opportunity to review and make comments. If the Principal Party breaches the
foregoing obligations regarding updating and consultation, and such breach is
not cured within thirty (30) days of a written notice from the other Party to
the Principal Party describing such breach, or if the Principal Party does not
inform the other Party that it intends to file or undertake a prosecution action
with respect to a patent application within forty-five (45) days of, or fails to
undertake the filing of or a prosecution action with respect to a patent
application or to take an appropriate action to maintain a patent in any country
within ninety (90) days of, a written notice by the other Party to the Principal
Party stating that the other Party believes filing of or taking a or prosecution
action with respect to such an application or taking an appropriate action to
maintain a patent is appropriate, then the other Party may undertake such
filing, prosecution and maintenance at its sole expense, in which case the
Principal Party shall assign all its rights to such invention to the other
Party, and any patent application and subsequently issued patent thereon shall
be owned solely by the other Party. If a Party has exercised its Opt-out Option,
then the other Party shall have control of the filing, prosecution and
maintenance of all such patent applications throughout the Territory. Each Party
shall be free to practice inventions claimed in any joint patents in any manner
they choose without compensation to the other Party.

11.3    Third Party Infringement.

      (a)    If GENENTECH or ROCHE becomes aware of any infringement by a third
party of any Patents in any country, whether solely or jointly held, then each
Party shall inform the other in writing of all available evidence and details
available concerning such infringement. Before taking any action, the Parties
shall consult with each other as to the best manner in which to proceed. Either
Party which is the sole owner of a Patent shall have the sole right but not the
obligation to bring, defend, and maintain any appropriate suit or action or to
control the conduct thereof against the infringer. If a Party which is the sole
owner of a Patent declines to bring, defend and maintain any appropriate suit or
action or to control the conduct thereof against the infringer, then upon
consent of the owner, the

 

- 18 -

--------------------------------------------------------------------------------

 

other Party may bring, defend and maintain such action on the solely owned
Patent, and the sole owner of the Patent shall provide reasonable cooperation to
with the other Party in such action at the other Party's expense. Whenever there
is profit and loss sharing among the Parties (i.e. Scenario 1 [without an
exercised Opt-out Option], Scenario 3, or Scenario 5) and the Parties have
agreed to a particular patent litigation, then the Parties shall share equally
all expenses regarding that patent litigation and share equally all recoveries
due to any such action. If there are royalty payments (i.e. Scenario 1 [where
the Opt-out Option has been exercised], Scenario 2, or Scenario 4), then the
marketing Party shall pay all expenses and keep all recoveries from such action
(subject to payment of such royalties to the other Party by including such
recovery in the calculation of Net Sales) if the marketing Party is solely
pursuing such action. If the Party bringing an action on a solely owned Patent
requests the other Party to join in such suit or action, the other Party shall
provide reasonable cooperation and execute all papers and perform such other
acts as may be reasonably required.

      (b)    If GENENTECH and/or ROCHE are sued or threatened with suit in any
country by a third party who claims that the manufacture, use or sale of a
Product is an infringement of one or more claims of a patent owned or controlled
by the third party, then if GENENTECH and ROCHE are sharing Operating Profits
and Losses pursuant to Section 6.2, GENENTECH and ROCHE shall share equally the
costs in defending such suit or threatened suit. If the settlement of a lawsuit
or threatened lawsuit or other action which the Parties consent to the terms of
or a judgment arising out of a lawsuit requires any payments to a third party or
license from a third party in order to manufacture, use or sell Product in a
country, then the Party receiving royalties for Net Sales in that country agrees
to reduce the royalty specified in this Agreement such that GENENTECH and ROCHE
share equally the cost of any such payments and/or license fees including
royalties.

11.4    Third Party Patents. If the Responsible Party is producing Clinical
Requirements or Commercial Requirements for the other Party and either Party
becomes aware of any patents or other appropriate intellectual property
belonging to a third party which either Party reasonably believes that, in the
absence of a license thereto, the Responsible Party would infringe by virtue of
the Responsible Party's manufacture of that Product, then the Responsible Party
shall advise the other Party of such. The Parties shall thereafter discuss a
means of resolving such potential infringement including one Party or the other
(or jointly) taking a license to such patent or other intellectual property. If
as a result of an agreement between the Parties, the Responsible Party acquires
a license to such patent or other intellectual property, then the associated
intellectual property acquisition and licensing costs shall be deemed to be part
of the Other Operating Income/Expense as defined in the Financial Appendix. If
the Responsible Party insists that such a license is necessary but the other
Party does not agree, or if the other Party is not willing to agree to terms for
such a license that are acceptable to the Responsible Party and to the third
party patent or intellectual property owner, then the other Party shall defend,
indemnify and hold harmless the Responsible Party and the other Party from and
against all third party costs, claims, suits, expenses (including reasonable
attorney's fees) and damages arising out of or resulting from any infringement
by the Responsible Party of such patent or intellectual property which covers
the manufacture of that Drug Candidate or Product. If the other Party insists
that such a license is necessary but the Responsible Party does not agree or if
the Responsible Party is not willing to agree to terms for such a license that
are acceptable to the other Party and to the third party patent or intellectual
property owner, then the Responsible Party shall defend, indemnify and hold
harmless the other Party from and against all third party costs, claims, suits,
expenses (including reasonable attorneys fees) and damages arising out of or
resulting from any infringement by the Responsible Party or the other Party of
such patent or intellectual property which covers the manufacture of that
Product. The provisions of the previous two sentences shall not be transferable
to any other party or person.

 

ARTICLE XII - LIABILITY

12.1     No Liability. Neither Party shall be liable to the other Party for
indirect, incidental or consequential damages arising out of the terms or
conditions of this Agreement or to that Party's performance or lack thereof
hereunder.

12.2     ROCHE Indemnification. ROCHE shall defend, indemnify and hold harmless
GENENTECH from and against all costs, claims, suits, expenses (including
reasonable attorneys' fees) and damages (collectively "Claims") arising out of
or resulting from ROCHE's negligence or misconduct in its manufacture of Drug
Candidate or

 

- 19 -

--------------------------------------------------------------------------------

 

Products or from ROCHE's marketing, sale or use of Products or Drug Candidates.
The foregoing indemnification shall not extend to any Claims which arise or
result from GENENTECH's negligence or willful misconduct or from any defect in
GENENTECH's manufacture of Products or Drug Candidates. The foregoing
indemnification shall be conditioned upon GENENTECH (i) providing written notice
to ROCHE within twenty (20) days after GENENTECH has been given written notice
of such Claim; (ii) permitting ROCHE the opportunity to assume full
responsibility (at ROCHE's expense) for the investigation and defense of any
such Claim; and (iii) not settling or compromising any such Claim without
ROCHE's prior written consent.

12.3     GENENTECH Indemnification. GENENTECH shall defend, and indemnify and
hold harmless ROCHE from and against all costs, claims, suits, expenses
(including reasonable attorneys' fees) and damages (collectively Claims) arising
out of or resulting from GENENTECH's negligence or misconduct in its manufacture
of Drug Candidates or Products or from GENENTECH's marketing, sale or use of
Products or Drug Candidates. The foregoing indemnification shall not extend to
any Claims which arise as a result from ROCHE's negligence or willful misconduct
or from any defect in ROCHE's manufacture of Products or Drug Candidates. The
foregoing indemnification shall be conditioned upon ROCHE (i) providing written
notice to GENENTECH within twenty (20) days after ROCHE has knowledge of such
Claim; (ii) permitting GENENTECH the opportunity to assume full responsibility
(at GENENTECH's expense) for the investigation and defense of any such Claim;
and (iii) not settling or compromising of any such Claim without GENENTECH's
prior written consent.

 

ARTICLE XIII - TERM AND TERMINATION

13.1     Term. Unless terminated earlier pursuant to this Article XIII, this
Agreement is effective as of the Effective Date and shall remain in full force
and effect for so long as the Parties collaborate on research under this
Agreement or, with respect to a Drug Candidate or Product, for so long as a Drug
Candidate or Product continues to be sold by a Party or a sublicensee.

Upon expiration of the term of this Agreement, each Party shall have a fully
paid up license under the other Party's Patents and Know-How and any other
intellectual property, except trademarks, to make, have made, use and sell that
Drug Candidate and Product in that country.

13.2     Termination.

      (a)    The Parties may mutually agree in a writing signed by both Parties
to terminate this Agreement with respect to any Drug Candidate or Product in any
country in the Territory.

      (b)    Either Party may terminate this Agreement with respect to any Drug
Candidate or Product

                  (i)    in any country in the Territory effective upon any
material breach by the other Party of the terms or conditions of this Agreement
with respect to such Drug Candidate or Product in such country, which breach
cannot be, or is not, cured within sixty (60) days of a written notice by the
non-breaching Party specifying such breach and stating its intention to
terminate this Agreement, or

                  (ii)    in the entire Territory effective upon the other Party
becoming insolvent or bankrupt or making an assignment for the benefit of its
creditors, upon appointment of a trustee or receiver for the other Party or all
or substantially all of its assets, or upon the filing of a voluntary or
involuntary petition by or against the other Party under any bankruptcy or
insolvency law, the reorganization or rearrangement provisions of the United
States Bankruptcy Code or any similar law.

      (c)    In such event of a termination under Sections 13.2(b)(i) of this
Article, the terminating Party --

                  i)    shall have all rights and licenses granted by the
terminating Party to the other Party herein with respect to that Drug Candidate
or Product and the supply obligations of the other Party for that Drug Candidate
or Product, if any, with respect to that country shall automatically terminate
as of the date of termination with respect

 

- 20 -

--------------------------------------------------------------------------------

 

to that country and the terminating Party shall thereafter have all rights to
make, have made, use and sell that Product in that country;

                  ii)    the terminated Party shall promptly transfer and assign
to the dossier and the registration and all associated data, information,
results and documents for that Drug Candidate or Product in that country to the
terminating Party;

                  iii)    the Parties shall discuss and agree on a transfer of
inventory for that Drug Candidate or Product from the terminated Party to the
terminating Party; and

                  iv)    for a period of three (3) years thereafter the
terminated Party shall not produce or sell that Drug Candidate or Product in
that country unless the other Party consents in writing.

13.3     Unilateral Termination. Either Party shall have the right to
unilaterally terminate its efforts to use, market and sell Products, on a
Product-by-Product basis, in any country by giving ninety (90) days' notice to
the other Party. If that Party (for the purposes of this Section 13.3 only, the
"Terminating Party") decides to terminate its efforts in any country, then at
the other Party's election, the other Party (the "Non-terminating Party") shall
be granted a sole and exclusive license to all of the Terminating Party's rights
with respect to all Products in that country at the royalty rates set forth in
Section 6.3 above (and all Operating Profit and Loss sharing between the parties
in effect at the time (if any) shall terminate). If the Non-terminating Party is
granted such a license, the Terminating Party will transfer to the
Non-terminating Party free of charge (except for the Terminating Party's
reasonable out-of-pocket expenses which shall be reimbursed by the
Non-terminating Party) all information, data, Product registrations and dossiers
and any other regulatory and other documentation that the Terminating Party has
developed or acquired for that Product for that country. In the event of a
unilateral termination pursuant to this Section 13.3, for a period of three (3)
years after such termination the Terminating Party shall not conduct research
and development on or produce or sell that Drug Candidate or Product in that
country.

13.4     Effect of Termination. Termination of this Agreement for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of either Party prior to such termination, and shall not relieve either Party of
any obligations that have accrued prior to such termination or any obligations
that survive such termination. The provisions of Article VII, X, XI, XII, XIV
and to the extent applicable, Section 6.6 shall survive any termination of this
Agreement.

 

ARTICLE XIV - MISCELLANEOUS

14.1     Warranties. Each Party hereby represents and warrants that, as of the
date hereof, it has the full right and authority to enter into this Agreement,
and that it is not aware of any impediment that would inhibit its ability to
perform its obligations under this Agreement.

14.2     Disclaimer of Certain Warranties. INFORMATION, REAGENTS AND MATERIALS
TRANSFERRED FROM ONE PARTY TO ANOTHER IN THE COURSE OF THIS AGREEMENT ARE
SUPPLIED AS IS WITHOUT WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, TITLE, FREEDOM FROM INFRINGEMENT OR FITNESS FOR A PARTICULAR
USE.

14.3     Entire Agreement, Amendment. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof,
supersedes all prior agreements (except as provided for herein), understandings
and communications, oral or written, relating to the subject matter hereof, and
shall not be modified, altered or amended except by mutual written agreement of
the Parties. For clarity, the Amended and Restated Agreement between Genentech,
Inc. and F. Hoffman-La Roche Ltd Regarding Commercialization of Genentech's
Products Outside the United States shall not apply to any Molecules, Drug
Candidates or Products under this Agreement.

 

- 21 -

--------------------------------------------------------------------------------

 

14.4     Failure to Enforce. The failure by either Party at any time or for any
period of time to enforce any term or provision of this Agreement shall not be
construed as a waiver of such term or provision or of the right of either Party
to enforce each and every such term and provision.

14.5     Force Majeure. If either Party shall be delayed, interrupted in or
prevented from the performance of any obligation hereunder by reason of Force
Majeure including an act of God, fire, flood, war (declared or undeclared),
terrorism, public disaster, strike or labor differences, governmental enactment,
rule or regulation, or any other cause beyond such Party's control, such Party
shall not be liable to the other therefor and the time for performance of such
obligation shall be extended for a period equal to the duration of the
contingency which occasioned the delay, interruption or prevention. The Party
invoking such Force Majeure rights must notify the other Party within a period
of fifteen (15) days, from the first and the last day of the Force Majeure
unless the Force Majeure renders such notification impossible in which case
notification will be made as soon as possible. If the delay resulting from the
Force Majeure exceeds six (6) months, both Parties shall consult each other to
find an appropriate solution.

14.6     Arbitration.  (a)  In the event of any dispute, controversy or claim
arising out of or relating to this Agreement, the Parties shall try to settle
such disputes, controversies or claims amicably between themselves. If the
Parties are unable to so settle any such dispute, controversy or claim, then any
dispute, controversy or claim arising out of or relating to any provision of
this Agreement or the interpretation, enforceability, performance, breach,
termination or validity hereof, including, without limitation, this arbitration
clause shall be solely and finally settled by arbitration in the manner
specified in this Section.

      (b)    If the Parties fail to agree, then any controversy, dispute or
claim which may arise out of or in connection with this Agreement, or the
breach, termination or validity thereof, shall be settled by final and binding
arbitration, pursuant to the Rules of Compilation and Arbitration of the
International Chamber of Commerce (Paris) as hereinafter provided.

                  (i)    The arbitration tribunal shall consist of three (3)
arbitrators. Each Party shall nominate in the request for arbitration and the
answer thereto one arbitrator and the two arbitrators so named will then jointly
appoint the third arbitrator as chairman of the arbitration tribunal. If one
Party fails to nominate its arbitrator or if the Parties arbitrators cannot
agree on the person to be named as chairman within sixty (60) days, the Court of
Arbitration of the International Chamber of Commerce shall make the necessary
appointments for arbitrator or chairman.

                  (ii)    The place of arbitration shall be in New York City if
GENENTECH requests arbitration or San Francisco, California if ROCHE requests
arbitration or such other venue as the Parties may mutually agree, and the
arbitration proceedings shall be held in English. The procedural law of the
place of arbitration shall apply where the Rules are silent.

                  (iii)    The award of the arbitration tribunal shall be final
and judgment upon such an award may be entered in any competent court or
application may be made to any competent court for acceptance of such an award
and order of enforcement.

14.7     Notices.  Requests, notices and reports required or permitted under
this Agreement shall be in writing and shall be sent by telefax or telecopier
(with written confirmation) or express mail to the address set forth below or
such other address as a Party may designate from time to time in accordance with
this Section:

 

to ROCHE:

 

F. Hoffmann-La Roche Ltd

       

Corporate Law
Grenzacherstrasse 124
CH-4002 Basel, Switzerland

               

Hoffmann-La Roche Inc.

       

Corporate Secretary
340 Kinglsland Street
Nutley, New Jersey 07110

 

- 22 -

--------------------------------------------------------------------------------

 

           

to GENENTECH:

 

Genentech, Inc.

       

Corporate Secretary
One DNA Way
South San Francisco, California 94080
U.S.A.

           

With a copy to:

 

Genentech, Inc.

       

Vice President of Business Development
One DNA Way
South San Francisco, California 94080
U.S.A.

14.8     Use of Names. Neither Party will use or refer to this Agreement in any
promotional activity, or use the marks of the other Party, without express prior
written permission of the other Party. Both Parties shall refrain from making
any public announcement or disclosure of this Agreement and its terms without
the prior written consent of the other Party except as required by law.

14.9     Successors and Assigns. Neither Party may assign this Agreement or any
rights hereunder without the prior written consent of the other Party, which
consent shall not be unreasonably withheld. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective successors and assignees.

14.10     Headings. The section headings of this Agreement are for convenience
only and are not a part of this Agreement.

14.11     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

14.12     Severability. The Parties hereby expressly state that it is not their
intention to violate any applicable rule, law or regulation. If any of the
provisions of this Agreement are held to be void or unenforceable with regard to
any particular country by a court of competent jurisdiction, then, to the extent
possible, such void or unenforceable provision shall be replaced by a valid and
enforceable provision which will achieve as far as possible the economic
business intentions of the Parties. The provisions held to be void or
unenforceable shall remain, however, in full force and effect with regard to all
other countries.

14.13     Governing Law. This Agreement shall be governed by and construed for
all purposes in accordance with the laws of the State of California.

14.14     Relationship. Neither Party is in any way the legal representative,
agent or fiduciary of the other Party, nor authorized or empowered to assume any
obligation of any kind, implied or expressed, on behalf of the other Party,
without the express written consent of the other Party.

 

- 23 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

GENENTECH, INC.

 

F. HOFFMANN-LA ROCHE LTD

         

By:

/s/ ARTHUR D. LEVISON

 

By:

/s/ BRAD BOLZON











         

Name:

Arthur D. Levinson

 

Name:

Brad Bolzon











         


Title:


Chief Executive Officer

 


Title:

Executive Vice President
Pharma Partnering











                         

By:

/s/ STEFAN ARNOLD











               

Name:

Stefan Arnold











               

Title:

Deputy Director











                   

HOFFMANN-LA ROCHE INC.

               

By:

/s/ DENNIS E. BURNS

     











         

Name:

Dennis E. Burns

     











         


Title:

Vice President
Global Head of Business Development

     











 

- 24 -

--------------------------------------------------------------------------------

 

APPENDIX A

FINANCIAL PLANNING, ACCOUNTING AND REPORTING
FOR THE
ROCHE/GENENTECH COLLABORATIVE AGREEMENT

 

This Appendix A to the Collaborative Agreement ("Agreement") dated as of April
13, 2004, among F. Hoffmann-La Roche Ltd, Hoffmann-La Roche Inc. (collectively
referred to as "ROCHE") and Genentech, Inc. ("GENENTECH") addresses the
financial planning, accounting policies and procedures to be followed in
determining Operating Profits or Losses, royalties and related sharing of
revenue and expenses, including Development Costs. Terms not defined in this
Appendix shall have the meanings set forth in the Agreement.

This Appendix sets forth the principles for reporting actual results and
budgeted plans of the combined operations, the frequency of reporting, the use
of a single functional currency for reporting, and the methods of determining
settlement payments between the Parties and auditing of accounts.

For purposes of this Appendix only, the consolidated accounting of operations
for the collaboration shall be referred to as GenRoche Development. GenRoche
Development is not a legal entity and has been defined for identification
purposes only.

A.1.       Principles of Reporting

The results of operations of GenRoche Development will be presented in the
following format (as to all Molecules, Drug Candidates, and Products and also on
a product-by-product basis), with the categories as defined in Section A.3
below:

A.1.1(a)   Commercial Income Statement

ROCHE          GENENTECH          Total

Net Sales

less Distribution Costs

less Cost of Sales

less Marketing Costs

less Sales Costs

less Other Operating Income/Expense

= Operating Profit (Loss)

A.1.1(b)   Development Costs

             Development Costs (as to all individual Molecules, Drug Candidates,
and Products and also on an aggregate basis) chargeable to GenRoche Development
will be reported separate from the Operating Profit (Loss).

A.1.1(c)   Royalties

            Royalties, pursuant to Sections 3.8(a)(i), 6.3 or 6.4 of the
Agreement, will be accounted for and reported on a Product-by-Product basis.

            It is the intention of the Parties that the interpretation of these
definitions will be consistent with US GAAP (Generally Accepted Accounting
Principles) for GENENTECH and IFRS (International Financial Reporting Standards)
and FGAR (The Roche Financial Group Accounting and Reporting Manual) for ROCHE.

 

- 25 -

--------------------------------------------------------------------------------

 

A.1.2   Subcomponent Reporting

            For reporting purposes only, expenses will be identified for the
budget, forecast, and quarterly actuals reporting events within this Section A.1
by the following detail sub-components within the Commercial Income Statement
expense components specified under Section A.1.1(a) and A.1.1(b):

Cost of Sales - Fully Burdened Manufacturing Cost ("FBMC") and Period Costs.

Cost of Sales - Fully Burdened Manufacturing Cost ("FBMC") and Period Costs.

Marketing - Product Promotion Costs (including market research, registries, and
post-launch clinical studies) and Management & Infrastructure Costs

Sales - Field Force Costs

Development - on a project/product/indication/work package basis

A.2.     Frequency of Reporting

            The fiscal year of GenRoche Development will be a calendar year. An
Annual Budget for each year will be defined and agreed between the Parties on or
before December 1 of the previous year. Reporting by each Party for GenRoche
Development revenues, expenses and royalties will be performed as follows (with
copies provided to the JFC and to the other Party):

Reporting Event

 

Frequency

 

Timing of Submission

Actuals

 

Quarterly

 

Q1-Q3:
Q4:

 

+30 days
+45 days

             

Development Costs
(Actuals)

 

Monthly

 

Jan-Nov:
Dec:

 

+30 days
+45 days

             

Settlement Payments

 

Quarterly

 

+90 days

                 

Annual Budget

 

Annually

 

October-December

             

Forecasts
(current and
following 5 quarters)

 

Quarterly

 

Within first 10 (ten) business
days of the third month of quarter
excluding Q4, where the Forecasting
event is replaced by the Annual Budget

             

Long Range Plan
(next 5 calendar years)

 

Annually

 

May-July *

   

* - ROCHE acknowledges that GENENTECH's current internal Long Range Plan timing
is completed annually in December and that until such time as the two Parties
are further coordinated on the timing of their efforts, GENENTECH submissions
may be out-dated.

The committee appointed by the Management Committee with oversight
responsibility for the particular Molecules, Drug Candidates, and Products (i.e.
the JRC, JDC or JCC, as applicable) ("Committee(s)") will be responsible for the
applicable portions of the Budget and Long Range Plan with regard to Products.
The applicable Committee(s) will develop budgets for research, development and
commercialization in coordination with the JFC for review and approval by the
Management Committee.

 

- 26 -

--------------------------------------------------------------------------------

 

Unless otherwise mutually agreed by the Parties, ROCHE will be responsible for
the preparation of consolidated global and ROW reporting (actuals, budgets,
forecasts, and long range plans), calculation of the profit/loss sharing and
determination of the consolidated Settlement Payments. In the US, the Lead Party
will be responsible for the preparation of consolidated US reporting (actuals,
budgets, forecasts, and long range plans and reporting such to ROCHE),
calculation of the profit/loss sharing, development costs, and determination of
the US-related Settlement Payments. ROCHE will provide the JFC (and GENENTECH)
within five (5) working days of the submission date shown above, the Commercial
Income Statement, a statement showing the global consolidated results (and
forecasts) and calculations of the profit/loss sharing, development costs and
royalties and resulting Settlement Payments required in a format agreed to by
the Parties.

Reports of actual results compared to budget (as to all Molecules, Drug
Candidates, and Products and also on a product-by-product basis) will be made,
if requested, to the applicable Committee on a quarterly basis. After acceptance
by the JFC as to amounts, the JFC will forward the report to the applicable
Committee for its acceptance. The Parties will work together to keep actual
spend within the Annual Budget. Any deviations greater than five percent (5%)
above the Annual Budget will have to be accepted by the JFC. In this event, each
Party will be given the time to receive internal approval from their respective
decision making bodies before making any firm commitment on additional spending.

On a monthly basis, within seven (7) working days following that particular
month end, each party will supply the other party with Net Sales (as to all
Products and also on a product-by-product basis) in units, local currency and US
dollars (by GENENTECH) or Swiss Francs (by ROCHE) by country of each month's
sales according to the selling Party's sales reporting system, which shall be
consistent with the definitions in Section A.3.

The JFC will meet as appropriate, at least twice a year and alternating between
the locations of GENENTECH and ROCHE, to review and approve the reporting events
(Actuals, Annual Budget, Forecasts and Long Range Plan) as to all Molecules,
Drug Candidates, and Products and also on a product-by-product basis. The
minimum scope that the JFC will cover in this work is:

-

 

FTE rate to be charged between the parties

-

 

inventory levels and write offs

-

 

sales returns and allowances

-

 

other financial matters, including each Party's methodologies for charging costs
to GenRoche Development.

A.3.     Definitions

            A.3.1    "Allocable Overhead" means costs incurred by a Party or for
its account which are attributable to a Party's supervisory services, occupancy
costs, corporate bonus (to the extent not charged directly), and its payroll,
information systems, human relations or purchasing functions and which are
allocated to company departments based on space occupied or headcount or other
activity-based method. Allocable Overhead shall not include any costs
attributable to general corporate activities including, by way of example,
executive management, investor relations, business development, legal affairs
and finance.

            A.3.2    "Cost of Capital"

means each Party's interest charges on the average inventory values (including
consideration of any valuation differences) of the Products for commercial
quantities of Bulk Product, product specific raw materials, intermediates,
Finished Product and Final Product held by that Party during the year (i.e.
twelve months) immediately prior to a Product launch (with the last day of such
year being the date of the Product launch) ("Product Launch Year") and for the
two years (i.e. the 24 month period ending on the second anniversary date of the
Product Launch) immediately following a Product launch (individually and
collectively known as the "Post Launch Year(s)"). The interest rate to be used
to determine the charge will be the average annual LIBOR rate during each such
year plus four percent (4%), and the amount will be charged in one lump sum
immediately following the Product Launch (for the Product Launch Year) and
immediately following the fourth fiscal quarter of each individual Post Launch
Year, in order to properly reflect the average annual calculations above. The
Cost of



 

- 27 -

--------------------------------------------------------------------------------

 

Capital shall be charged only for a Product launched in the US or Europe. With
respect to Product in Europe, such calculation shall not be made on a
country-by-country basis, but shall be made only once per Product with respect
to the Product Launch Year and the Post Launch Years (with the Product Launch
Year being the year immediately prior to first launch of that Product anywhere
in Europe).

            A.3.3    "Costs of Sales"

for Bulk Product, Finished Product, or Final Product, as the case may be, shall
mean the sum of:



      

i)    FBMC, and



      

ii)    Period Costs.



            In the event Product is supplied for pre-clinical or clinical
purposes, such Cost of Sales shall not include item i) above to the extent it
has already been considered or charged within Development Costs, nor shall it
include any mark-up outlined in section A.8.2 herein.

            A.3.4    "Development Costs

" means costs attributable to the Joint Research Plan or Joint Development Plan
actually incurred in the Territory, as to each Molecule, Drug Candidate, and
Product, including Allocable Overhead, required to obtain and/or maintain the
authorization and/or ability to manufacture, formulate, fill, and/or ship such
Molecule, Drug Candidate, or Product in commercial quantities as part of this
Agreement.



Development Costs consist of two main accounting elements, fixed costs and
variable costs:

                  (A)    Fixed costs include the two main components of primary
fixed costs and secondary fixed costs (i.e. Allocable Overhead). The primary
cost types include personnel (including all fringe benefits), relocation,
travel, entertainment and training incurred by the functions directly operating
the development program. The work scope of these functions include activities
within the areas of development operations, clinical quality insurance, medical
science, genetics integrated medicine, drug regulatory and technical
development. To these primary fixed costs should be added the secondary fixed
costs (i.e. Allocable Overhead) which are attributable to costs, for example,
for IT-software and hardware, IT-external costs, depreciation, occupancy costs,
corporate bonus (to the extent not charged directly), and its payroll,
information systems, human relations and purchasing. These secondary fixed costs
are allocated to company departments based on space occupied or headcount or
other activity-based method; and

                  (B)    Variable costs are external costs invoiced from Third
Parties such as CROs (Contract Research Organizations), investigators,
consultants, laboratories and suppliers of pre-clinical and clinical material
for running studies (product development) and may also include material sourced
from Third Parties or from in-house manufacturing, as well as filing fees
necessary for the regulatory process. Any pre-clinical and clinical material
manufactured in-house by either Party will be supplied at FBMC, and will not
include any mark-up.

            

Development Costs shall include but are not limited to the cost of the
development of research plans and programs, screening, lead optimization, in
vitro and in vivo testing, studies on the toxicological, pharmacokinetic,
metabolic or clinical aspects of such Molecules, Drug Candidates and Products
conducted internally or by individual investigators, or consultants necessary
for the purpose of obtaining and/or maintaining approval of such Molecules, Drug
Candidates and Products by a government organization in a country, and costs for
preparing, submitting, reviewing or developing data or information for the
purpose of a submission to a governmental authority to obtain and/or maintain
approval of such Molecules, Drug Candidates and Products in a country as well as
costs of process development, process improvements, scale-up costs and recovery
(including plant costs), Phase IV clinical trials required by the FDA or
equivalent, and costs of qualification lots. Development Costs shall include
data management, statistical designs and studies, document preparation, and
other expenses associated with the clinical testing program.



            

Development costs shall not include patent costs, pre-Registration marketing
costs (e.g. trademark costs, advertising agency selection costs, pre-marketing
studies), post-Registration clinical studies which are not enabling for
Registration of the Molecules, Drug Candidates and Products and
post-Registration marketing studies and registries.



 

- 28 -

--------------------------------------------------------------------------------

 

            

In determining Development Costs, on or before October 31st of each year, the
Parties will agree on respective FTE-rates that will be charged for the
following calendar year. Resources will be allocated to the programs from the
functions directly operating the programs on a fractional FTE-basis, and
time-recording will be used by all personnel within these functions to record
actual time spent on the programs. Each Party will also use its applicable
project cost system with the purpose of tracking and reporting costs on a
project/product indication/work package level. It is also understood between the
Parties that they will jointly work to exchange data in a standard electronic
form.



            A.3.5    "Distribution Costs" means any other direct costs borne by
either Party in the US and ROW (and not invoiced to a Third Party) for
logistics, transport, credit

and collections, customs clearance and storage of Products (if necessary) at the
request of another Party, an Affiliate or a Third Party (i.e., freight, customs,
duty, and insurance); provided, however, that unless the Parties mutually agree
otherwise, Distribution Costs will be calculated as 2% of Net Sales for each and
every Product sold in the US and 3% of Net Sales for each and every Product sold
in the ROW.

            A.3.6    "Failures"

shall mean Bulk Product, Finished Product, or Final Product as the case may be,
that is considered a yield loss because it does not meet the specifications, was
not manufactured or tested in accordance with the procedures or was not
manufactured in accordance with cGMPs.



            A.3.7    "Fully Burdened Manufacturing Cost" or "FBMC"

shall mean for Bulk Product, Finished Product, or Final Product as the case may
be, the standard manufacturing cost, as defined by that Parties' standard cost
accounting practices and policies. In the event of any transfer of Product among
ROCHE, GENENTECH, GenRoche Development, its Affiliates or sublicensees, FBMC
shall exclude any profit or other mark-up by any such parties, unless otherwise
agreed by the Parties.



            

Such FBMC shall include direct labor, materials, product testing costs
(including quality control and quality assurance bulk testing and in-process
testing e.g. adventitious virus and mycoplasma testing), and Allocable Overhead
for manufacturing or contracting for each stage of the manufacturing process of
the product shipped. In addition, FBMC includes Failures that are considered
normal yield losses that could be reasonably expected and/or justified in this
area of technology. The Parties will discuss and agree annually between November
and January the main drivers of FBMC for the up-coming year. On or before
January 31st of each year, these main drivers will be used to agree on a
standard FBMC to be charged for that year. This standard FBMC will be calculated
using ROCHE's exchange rates used for the Annual Budget. Such FBMC will be
charged for that entire calendar year.



      

Such FBMC shall not include any costs associated with process development, scale
up costs, qualification lots and any other costs if they are included in
Development Costs.



            A.3.8    "Marketing Costs"

means, as to each Drug Candidate and Product, the Product Promotion Costs and
Management & Infrastructure Costs, including Allocable Overhead, of marketing,
promotion, advertising, professional education, product related public
relations, relationships with opinion leaders and professional societies, market
research, healthcare economics studies, any specifically identifiable Third
Party contract services and other similar activities directly related to such
Drug Candidates and Products and approved by the Parties. Such costs will
include both internal costs (e.g., salaries, benefits, supplies and materials,
etc.) as well as external costs for outside services and expenses (e.g.,
consultants, agency fees, meeting costs, etc.). The internal marketing costs
include Allocable Overhead charges to marketing each Drug Candidate and Product
that is consistent with each Party's internal process used for all of its
products.



Product Promotion Costs include but are not limited to: i) all Drug Candidate-
and Product-related media advertising and promotion literature, e.g., journals,
newspapers, TV, radio, agency fees, internet, etc., including production costs,
agency fees, handouts, mailing and other printed materials, ii) samples of Drug
Candidates and Products, iii) providing Drug Candidates and Products to
customers in the Territory for free where the purpose of the free supply is
promotional in nature, iv) organizing and participating in congresses and
sponsoring local delegates, v) mini symposia, such as evening events, and vi)
running marketing studies including the costs of compassionate use

 

- 29 -

--------------------------------------------------------------------------------

 

programs. Product Promotion Costs shall also include activities related to
obtaining reimbursement from payers and costs to procure or obtain sales and
marketing data.

 

Product Promotion Costs shall also include the external pre-Registration
marketing expenses related to the above activities performed before first
commercial sale as well as the post-Registration preclinical, clinical and
marketing studies and registries that may be conducted (other than
post-Registration preclinical studies which are intended to support
label-enabling clinical studies, and other than post-Registration clinical
studies and registries which are enabling for Registration of the Drug
Candidates or Products or required by the FDA or equivalent, all of which costs
are Development Costs).

     

By way of illustration, Product Promotion Costs for such post-Registration
preclinical, clinical and marketing studies and registries described above that
may be conducted shall include the internal and external costs, in accordance
with the Forecast and Long Range Plan (and not included in the Joint Development
Plan), associated with the following:

   

-

trial clinical material costs if commercially available products are used, that
have not otherwise been previously charged to the collaboration;

   

-

cost of post-Registration preclinical studies (unless intended to support
label-enabling clinical studies) and clinical trials (phase III b and phase IV,
unless required by the FDA or equivalent), registries, and marketing studies
conducted as part of the Forecast and Long Range Plan;

   

-

monitoring costs (travel expenses, training, etc., excluding salaries) for
clinical personnel;

   

-

development of protocols/case report forms;

   

-

per patient costs, fees per trial, investigator sponsored trials, etc.;

   

-

statistical evaluations (data handling and computer analysis, etc.);

   

-

final study report (translation, publications, etc.);

   

-

investigators' meeting, study coordination; and

   

-

investigators' clinical study costs.

Management & Infrastructure Costs means all Drug Candidate-specific and
Product-specific fixed costs relating to the marketing function for the
particular Drug Candidate or Product. These costs include salaries, bonuses,
training, fringe benefits, travel and other fixed costs, not included in Field
Force Costs, as well as bad debt expenses. Management & Infrastructure Costs
also include Allocable Overhead for Drug Candidate-specific and Product-specific
resources allocable from functions such as management and administration of
marketing, health economics, registration, planning, communication, and
controlling.

Marketing Costs will specifically exclude the costs of activities which promote
(i) either Party's business as a whole without being product specific (such as
corporate image advertising), or (ii) non-Drug Candidates or non-Products.

For clarity, if a Party exercises its opt-in right for a Drug Candidate or
Product under Article IVB or IVC, the Parties shall share Marketing Costs
incurred from the date of exercise onwards, in accordance with the ratios in
Section 6.2.

            A.3.9    "Net Sales"

means the amount of gross sales of the Product invoiced to independent Third
Parties less deductions of returns and return reserves (including allowances
actually given for spoiled, damaged, out-dated, rejected, returned Product sold,
withdrawals and recalls), rebates (price reductions, rebates to social and
welfare systems, charge backs or reserves for chargebacks, cash payment
incentives, government mandated rebates and



 

- 30 -

--------------------------------------------------------------------------------

 

similar types of rebates e.g., Pharmaceutical Price Regulation Scheme,
Medicaid), volume (quantity) discounts, cash discounts, taxes (value added or
sales taxes, government mandated exceptional taxes and other taxes directly
linked to the gross sales amount). For clarity, for purposes of determining when
a sale of a Product occurs, the sale shall be deemed to occur when a Product is
shipped to an independent Third Party.

      

      A.3.10    "Operating Profit(s) or Loss(es)" means, as to all Products (or,
where applicable, on a product-by-product basis), GenRoche Development's Net
Sales less the following items: Distribution Costs, Cost of Sales, Marketing
Costs, Sales Costs, and Other Operating Income/Expense, for a given period.



            A.3.11    "Other Operating Income/Expense"

means other operating income or expense from or to third parties which is not
part of the primary business activity of GenRoche Development, but is considered
and approved by the JFC as income or expense generated from GenRoche Development
operations, and limited to the following:



 * Gains/Losses on Product Divestments

 * Patent and Third Party infringement costs (as defined and to the extent
   permitted and elected per the Agreement)

 * Product liability insurance to the extent the Parties obtain a joint policy

 * Third Party Royalties

 * Cost of Capital

 * other (to be approved by JFC)

            A.3.12    "Period Costs"

- shall be comprised of:



 * above normal Failures

 * write-offs of expired Product

 * valuation differences

            Such Period Costs include Failures valued at FBMC, if they are not
included in the FBMC. In any case, Failures that go beyond what could be
reasonably expected and/or justified in this area of technology shall remain the
sole costs of the Responsible Party.

            Such Period Costs include costs associated with the write-off of
expired products valued at FBMC to the extent that the actual quantity of
material purchased/manufactured is not larger than the amount of the firm
orders. The Responsible Party shall consider the worldwide sales and production
needs when establishing its manufacturing campaign plans. A supply agreement to
be entered between the Parties shall determine which and when forecasts shall
become firm orders.

            Such Period Costs shall include the valuation difference for
inventory in stock resulting from any change of standard FBMC at that respective
point in time. At least annually, the Responsible party will review and compare
its standard FBMC for a Product when that particular material was produced to
its new standard FBMC and make a retroactive adjustment to the inventory value,
which should be charged to GenRoche Development as a Valuation Difference.

            A.3.13    "Sales Costs"

means as to each Product, Field Force Costs specifically attributable to the
sales of such Product to all markets, including the managed care market,
approved by the appropriate Party or joint Committee and included in the Annual
Budget. To the extent practicable, Sales Costs will be identified on a
product-by-product basis. Otherwise such Sales Costs shall be attributed between
the products in a reasonable manner as determined by the JFC. Field Force Costs,
including Allocable Overhead, shall include costs associated with Sales
Representatives, including compensation, benefits, travel, supervision and
training of the Sales Representatives, sales meetings, and other sales expenses.
Field Force Costs will not include the start-up costs associated with either
Party's sales force, including recruiting, relocation and other similar costs.



 

- 31 -

--------------------------------------------------------------------------------

 

            A.3.14    "Third Party"

shall mean any individual or entity other than ROCHE, GENENTECH, or their
respective Affiliates.



            A.3.15    "Third Party Royalties"

shall mean both Parties' allocable intellectual property acquisition, licensing
and royalty costs that are payable to Third Parties as a result of licenses for
the manufacture, formulation, filling, use or sale of a Product. Third Party
Royalties related to a Product shall be shared between the Parties and charged
to Other Operating Income/Expense within GenRoche Development.



A.4     Audit and Interim Reviews

            A.4.1    

The Parties' rights and obligations with respect to audit are set forth in
Section 6.8 of the Agreement.



            A.4.2  

  In addition, each Party ("Disclosing Party") shall provide the other Party
("Receiving Party"), as reasonably requested, with sharable work product
generated by such Disclosing Party or its accountants with respect to the
financial operations of the collaboration in preparation for and support of such
Receiving Party's obligation to comply with the reporting obligations mandated
under the Sarbanes Oxley Act of 2002 (including implemented federal regulations
thereunder); provided, such Disclosing Party shall have the right to redact such
work product to (i) remove any reference to any projects that are not subject to
the Agreement or any molecule, drug candidate or product other than a Molecule,
Drug Candidate or Product, and (ii) to preserve any right of confidentiality not
otherwise governed by the terms of Article X of the Agreement; provided further,
such Receiving Party shall only use such information disclosed hereunder to
assist it in complying with the reporting obligations mandated under the
Sarbanes Oxley Act of 2002. All costs incurred by the Disclosing Party in
complying with such request shall be reimbursed by the Receiving Party.



            A.4.3  

  At either Party's written request, the other Party shall, to the extent
commercially reasonable and practicable, commission, facilitate, support, and/or
assist the other Party's officially appointed world-wide auditor with the
execution of an agreed-upon procedures engagement (and written report thereon),
whose scope, frequency and timing will be mutually agreed upon by the Parties
(but shall be limited to one review per calendar year), to support the
requesting Party's relevant internal control understanding and compliance
assertions. Such reviews will be conducted at the expense of the requesting
Party.



A.5.     Settlement Payments between the Parties

            A.5.1    General Terms.

  Settlement Payments between the Parties will be approved by the applicable
Committees, and will be detailed as Operating Profit or Loss, Development Costs
and/or royalties (pursuant to Sections 3.8(a)(i), 6.3 or 6.4 of the Agreement).
Settlement Payments will be made quarterly based on actual results within ninety
(90) days after the end of each quarter. The JFC will review and agree on the
appropriate amount and nature of payments and payees required to achieve each
Party's accounting and tax requirements.



            A.5.2    Currency and Taxes

All Settlement Payments under this Agreement shall be in US Dollars.

Whenever calculation of Net Sales or any of the expenses (Distributions Costs,
Period Costs, Marketing Costs, Sales Costs, Development Costs, and Other
Operating Expenses, but not the FBMC component of Cost of Sales) or royalties
(pursuant to Sections 3.8(a)(i), 6.3 or 6.4 of the Agreement) requires
conversion from any foreign currency, ROCHE shall convert the amount in foreign
currencies as computed in the ROCHE's central Swiss Francs Sales Statistics for
the countries concerned. ROCHE shall first convert the amount into Swiss Francs
and then into US Dollars, using the average year-to-date rate of exchange for
such currencies as retrieved from the Reuters' system for the applicable period,
in accordance with ROCHE's then current standard practices. Sales by GENENTECH
shall first be calculated in the currency in which sales took place and then
converted to United States Dollars using the average year-to-date rate of
exchange for such currencies as retrieved from the Reuters' system for the
applicable period, in accordance with GENENTECH's then current standard
practices.

 

- 32 -

--------------------------------------------------------------------------------

 

Any payment hereunder not made when due shall bear interest thereon, computed at
the LIBOR rate of interest as reported by Data Stream from time to time, plus
two percent (2%) calculated on the number of days such Settlement Payment (or
portion thereof) is delinquent, unless such payment is disputed through the
applicable Committee. A Party shall make all payments hereunder by bank wire
transfer in immediately available funds to such account as the other Party shall
designate before such payment is due, free and clear of any taxes, duties,
levies, fees or charges, except for withholding taxes (to the extent
applicable).

Any taxes, levies or duties paid or required to be withheld under the
appropriate local tax laws by one of the Parties ("Withholding Party") on
account of monies payable to the other Party ("Other Party") hereunder shall be
deducted from the amount of monies otherwise payable to the Other Party. The
Withholding Party shall secure and send to the Other Party proof of any such
taxes, duties or levies paid or required to be withheld by Withholding Party for
the benefit of the Other Party.

A.6.     Accounting for Development Costs, Marketing Costs and Sales Costs

All Development Costs, Marketing Costs and Sales Costs will be based on the
appropriate costs definition stated in Section A.3 of this Appendix.

Each Party shall report Development Costs in a manner consistent with its
project cost system. In general, these project cost systems report actual time
spent on specific projects, apply the actual labor costs, capture actual costs
of specific projects and allocate other expenses to projects. For Marketing
Costs and Sales Costs, the Parties will report costs based on spending in
marketing and sales departments, respectively. The Parties acknowledge that the
methodologies used will be based on systems in place and consistent with Section
A.10 of this Appendix.

A.7.     Sharing of Operating Profits and Losses and Development Costs

The Parties agree to share the Operating Profit or Loss and Development Costs
resulting from the collaborative arrangement according to the following manner:

            A.7.1    Operating Profits and Losses. With regard to all Products,
for each calendar year or portion thereof, ROCHE and GENENTECH shall obtain the
respective percentages outlined in Section 6.2 of the Agreement of any operating
profits or losses, calculated on a Product-by-Product basis.

            A.7.2    Development Costs.

With regard to all Molecules, Drug Candidates, and Products, for each calendar
year or portion thereof, ROCHE and GENENTECH shall incur and/or carry the
respective percentages outlined in Section 4.2a of the Agreement of any
Development Costs, calculated on an individual Molecule, Drug Candidate or
Product-by-Product basis.



A.8.     Supply Price of Product

The total amount due for the supply of Product between the Parties shall be the
amount defined below:

            A.8.1    Supply of Clinical and Pre-Clinical Requirements -

The sales price of Drug Candidate or Product (including placebos) for clinical
or pre-clinical purposes shall be the FBMC for such clinical requirements.
Product manufactured as qualification lots and supplied for clinical purposes
shall only be charged to the extent not previously included in Development Costs
charged to GenRoche Development.



            A.8.2    Supply of Commercial Requirements -

The sales price of Product for commercial purposes shall be one hundred twenty
percent (120%) of FBMC, invoiced in US Dollars and paid within thirty (30) days
after shipment. Product supplied by a third party manufacturer shall be at cost.
Product manufactured as qualification lots and supplied for commercial purposes
shall only be charged to the extent not included in Development Costs.



 

- 33 -

--------------------------------------------------------------------------------

 

A.9.     Start of Operations

Operation of GenRoche Development will be deemed to have commenced on the
Effective Date. Costs incurred on development projects or any other form of
collaborative effort on any Product which has commenced prior to or is ongoing
as of the Effective Date, are not a part of this Agreement and are not
chargeable to GenRoche Development.

A.10.     Guidelines for Charging Costs

The following guidelines shall be used in determining amounts chargeable to
GenRoche Development subject to the cost definitions in Section A.3 of this
Appendix. Disputes over the allocation of costs are subject to the tie breaking
procedures outlined in Sections 3.3, 4.6a, and 5.7(c) of the Agreement.

 

A.10.1

If an expense is specifically and exclusively (i.e., for no other product) used
for the development or commercialization of a Molecule, Drug Candidate or
Product, then one hundred percent (100%) of the expense will be charged to
GenRoche Development.

       

A.10.2

If an expense is not specifically and exclusively (i.e., for other products in
addition to a Molecule, Drug Candidate or Product) used for the development or
commercialization of a Molecule, Drug Candidate or Product, then the following
shall apply:

       

(a)

If the portion of that expense used for the development or commercialization of
a Molecule, Drug Candidate or Product can be objectively determined through
specific means (e.g., man hours of effort, amounts consumed, etc.), then the
amount so used will be charged to GenRoche Development.

       

(b)

If the portion of that expense used for the development or commercialization of
a Molecule, Drug Candidate or Product cannot be objectively determined through
specific means, then only the direct and incremental costs related to the
Molecule, Drug Candidate or Product shall be charged to GenRoche Development.

A. 11.     Effective Accounting Date Termination for GenRoche Development

For reporting and accounting purposes with respect to GenRoche Development, the
end of GenRoche Development will be the nearest month end to the effective
termination date of the Agreement.

 

- 34 -

--------------------------------------------------------------------------------

 

APPENDIX B
PARTIES' RESPONSIBILITIES

   


Copromotion Roles and Responsibilities


Responsible

Approval/Decision
Making


Comments













Marketing

(including, not limited to)  

Commercial Budget

Lead Party

Management
Committee ("MC")

 

 

 

Commercial Strategy and Brand Plan

Lead Party

Lead Party

Pursuant with the current contract, Lead Party has the responsibility for
generating the commercial plan and strategies. Because the MC has final approval
of the budget for the commercial plan, it is expected that every attempt will be
made to ensure that both companies agree to the commercial plan and strategies.

 

 

Promotional Materials

Lead Party

Lead Party

 

 

 

Journal Advertising

Lead Party

Lead Party

 

 

 

Promotional Concept Development

Lead Party

Lead Party

 

 

 

Nurse and Pharmacist Education

Lead Party

Lead Party

 

 

 

Marketing Message Development

Lead Party

Lead Party

 

 

 

Disease state education

Lead Party

Lead Party

 

 

 

Medical Education (CME and non-CME)

Lead Party

Lead Party

 

 

 

Advisory Boards (National and Regional)

Lead Party

Lead Party

 

 

 

Speaker Bureau Development and execution

Lead Party

Lead Party

 

 

 

SympPartnering Partya

Lead Party

Lead Party

 

 

 

Key Opinion Leader Interactions and Support

Lead Party

Lead Party

 

 

 

Grant activities

Lead Party

Lead Party

 

 

 

Speaker Slide Kits

Lead Party

Lead Party

 

 

 

Trade Show activities

Lead Party

Lead Party

 

 

 

Publications Planning and execution

Lead Party

Lead Party

 

 

 

Patient Education

Lead Party

Lead Party

 

 

 

Internet Marketing

Lead Party

Lead Party

 

 

 

Product Sampling Plan

Lead Party

Lead Party

 













Public Relations

(including, not limited to)  

Product and launch related PR

Lead Party

Lead Party

 

 

 

Spokesperson selection and training

Lead Party

Lead Party

 

 

 

Press briefings

Lead Party/Partnering Party

JCC

If the JCC fails to decide on items assigned to it, dispute resolution will
follow the path outlined in the contract

 

 

ODAC Preparations

Lead Party/Partnering Party

JCC

 

 

 

PR Surrounding BLA Filing

Lead Party/Partnering Party

JCC

 

 

 

BR.21 PR announcements

Lead Party/Partnering Party

JCC

 

 

 

Patient Advocacy Group Relations

Lead Party

Lead Party

 













Distribution and Reimbursement

(including, not limited to)  

Distribution and Logistics

Lead Party

Lead Party

 

 

 

Distributor/wholesaler communications

Lead Party

Lead Party

 

 

 

Reimbursement Support Program

Lead Party

Lead Party

 

 

 

Reimbursement materials

Lead Party

Lead Party

 

 

- 35 -

--------------------------------------------------------------------------------

 

 

 

Clinical Trial Transition Plan to Commercial Product (Pre-launch)

Lead Party

Lead Party

 

 

 

Indigent Patient Program

Lead Party

Lead Party

 

 

 

Managed Care activities

Lead Party

Lead Party

 

 

 

Public Payer Planning (Government Affairs)

Lead Party

Lead Party

 

 

 

Contracting Strategy, Development & Negotiations

Lead Party

Lead Party

 

 

 

Contract & Government Programs Administration (All Aspects including all
calculations & reporting for both Commercial & Government Contracts.

Lead Pary

Lead Party

 

 

 

Health Economics Acitivities

Lead Party

Lead Party

 

 

 

Customer Service/Order Management

Lead Party

Lead Party

 

 

 

Field Managed Care

Lead Party

Lead Party

 

 

 

Field Managed Care Marketing Programs/Customer Ed

Lead Party

Lead Party

 

 

 

Formulary support

Lead Party

Lead Party

 

 

 

Pharmacy activities, education, stocking programs

Lead Party

Lead Party

 

   

Channel Inventory Management

Lead Party

Lead Party

 

 

 

Distribution Data Warehousing & Reporting (SIM)

Lead Party

Lead Party

 

 

 

Product Returns/Wastage Programs

Lead Party

Lead Party

 

 

 

Report New Product Pricing & Price Increases to Pricing Compendia & Customers

Lead Party

Lead Party

 

 

 

Quality Complaints & Replacement (QA)

Lead Party

Lead Party

 













Medical Communications

(including, not limited to)  

Customer Inquiries

Lead Party

Lead Party

 

 

 

Standard Letters

Lead Party

Lead Party

 

 

 

Customer FAQs

Lead Party

Lead Party

 

 

 

AMCP Dossier/Compendia Listing

Lead Party

Lead Party

 













Sales

(including, not limited to)  

Sales force sizing

Lead Party

Lead Party

Sales force sizing will be reviewed by the JCC as part of the commercial brand
plan. The MC will approve the budget

 

 

Territory determination and alignment

Lead Party

Lead Party

Partnering Party will review territory alignments at the JCC

 

 

Customer call targets and call plans

Lead Party

Lead Party

Partnering Party will review call targets at the JCC Partnering Party may reject
call targets, but may not add to the list.

 

 

Promotional pieces

Lead Party

Lead Party

Partnering Party Regulatory to review and provide comments, final decision
making with Lead Party

 

 

Measuring impact of promotional plans (promotion response)

   

 

 

 

Sales product training - content development

Lead Party

Lead Party

 

 

 

Ongoing product sales training - delivery

Lead Party

Lead Party

Each organization pays their own travel & entertainment expenses for their own
personnel to attend sales training and launch meetings

 

 

Product Launch / Sales meetings

Lead Party

Lead Party

 

 

 

Sales communications materials

Lead Party

Lead Party

Lead Party shall develop Product related sales communications materials and
provide to Partnering Party for distribution to Partnering Party sales force

 

 

Quarterly Plan of Action

Lead Party

Lead Party

 

 

- 36 -

--------------------------------------------------------------------------------

 

 

 

Call reporting systems and execution

Lead Party

Lead Party

Partnering Party shall provide call reporting and CRM information to Lead Party
in a format that is compatable with Lead Party systems

 

 

Lead Party Incentive Plan

Lead Party

Lead Party

Partnering Party and Lead Party shall ensure that the incentive comp plans of
the two companies are in alignment

 

 

Lead Party Territory Budget

Lead Party

Lead Party

Partnering Party and Lead Party shall ensure that the territory budgets of the
two companies are in alignment (Product related territory education and T&E
budgets)

 

 

Sales Operations Management

Lead Party

Lead Party

 













Market Research

(including, not limited to)  

Market research activities

Lead Party

Lead Party

 

 

 

Promotional Ad concept testing

Lead Party

Lead Party

 

 

 

Launch metrics development

Lead Party

Lead Party

 

 

 

Launch metrics tracking

Lead Party

Lead Party

 

 

 

Competitive Intelligence

Lead Party

Lead Party

 

 

 

Revenue forecasting

Lead Party

Lead Party

Revenue forcast will be reviewed at the JCC

 

 

Sales data collection, valadation, reporting and analysis

Lead Party

Lead Party

 

 

 

Pricing

Lead Party

Lead Party

Pricing will be reviewed at the JCC













 

- 37 -

--------------------------------------------------------------------------------

 